                        Case 1:15-cv-07025-RMB-JS Document 669-5 Filed 05/30/19 Page 1 of 98 PageID: 39259


                                      Eagle View Technologies, Inc. et al. v. Xactware Solutions, Inc. et. al.
                                                 Case No. 15-cv-07025 (RBK/JS) (Dist. N.J.)

                                                      Plaintiff's Affirmative Designations

                                                         Mike Fulton (October 4, 2017)

      Plaintiffs              Defendants'        Defendants' Counter-         Plaintiffs Objections    Plaintiffs Counter-        Defendants'
     Designations             Objections             Designations                to Defendants'       Counter Designations        Objections to
                                                                              Counter-Designations                             Plaintiffs Counter-
Line Start   Line End                            Line Start   Line End                                Line Start   Line End   Counter Designations
211 :5       211 :8      ID, R, F, NE, SP, PK,
                         P, V
211:17       211 :22     ID, R, F, NE, SP, PK,
                         P, V
212:18       212:22      ID, R, F, NE, SP, PK,
                         P, V, 1002
213:6        213:16      ID, R, F, NE, SP, PK,
                         P, V, AT, 1002
213:17       213 :21     ID, R, F, NE, SP, PK,
                         P, V, 1002
213:25       214:16      ID, R, F, NE, SP, PK,
                         P, V, AT, BST
214:18       214:18      ID, R, F, NE, SP, PK,
                         P,V
214:19       215:5       ID, R, F, NE, SP, PK,
                         P, V, NT,A
215:25       216:1       ID, R, F, NE, SP, PK,
                         P, V, 1002, A, BST
216:4        216:10      ID, R, F, NE, SP, PK,
                         P, V, 1002, A, BST
216:14       216:15      ID, R, F, NE, SP, PK,
                         P, V, I 002, A, BST
216:17       216:19      ID, R, F, NE, SP, PK,
                         P, V, Arg, A, 1002



                                                                         12
                        Case 1:15-cv-07025-RMB-JS Document 669-5 Filed 05/30/19 Page 2 of 98 PageID: 39260


                                      Eagle View Technologies, Inc. et al. v. Xactware Solutions, Inc. et. al.
                                                 Case No. 15-cv-07025 (RBK/JS) (Dist. N.J.)

                                                      Plaintifrs Affirmative Designations

                                                         Mike Fulton (October 4, 2017)

      Plaintiffs              Defendants'        Defendants' Counter-         Plaintiffs Objections    Plaintiffs Counter-        Defendants'
     Designations             Objections             Designations                to Defendants'       Counter Designations        Objections to
                                                                              Counter-Designations                             Plaintiffs Counter-
Line Start   Line End                            Line Start   Line End                                Line Start   Line End   Counter Designations
216:20       218:11      ID, R, F, NE, SP, PK,
                         P, V, 1002,A
218:25       219:7       ID, R, F, NE, SP, PK,
                         P, V, A, 1002
219:11       220:7       ID, R, F, NE, SP, PK,
                         P, V, AT, LC, Arg
220:15       220:18      ID, R, F, NE, SP, PK,
                         P, V, A, 1002
220:20       220:20      ID, R, F, NE, SP, PK,
                         P, V, A, 1002
221 :2       222:9       ID, R, F, NE, SP, PK,
                         P, V, A, 1002, Arg,
                         LC, IO, AT
222:11       222:16      ID, R, F, NE, SP, PK,
                         P, V, A, 1002, Arg
224:2        224:4       ID, R, F, NE, SP, PK,
                         P, V, A, 1002
224:7        224:12      ID, R, F, NE, SP, PK,
                         P, V, A, 1002
224:15       224:17      ID, R, F, NE, SP, PK,
                         P, V, A, 1002
224:20       225:15      ID, R, F, NE, SP, PK,
                         P, V, A, 1002, Cmpd
225:17       225:18      ID, R, F, NE, SP, PK,



                                                                         13
                        Case 1:15-cv-07025-RMB-JS Document 669-5 Filed 05/30/19 Page 3 of 98 PageID: 39261


                                      Eagle View Technologies, Inc. et al. v. Xactware Solutions, Inc. et. al.
                                                 Case No. 15-cv-07025 (RBK/JS) (Dist. N.J.)

                                                      Plaintiff's Affirmative Designations

                                                          Mike Fulton (October 4, 2017)

     Plaintiffs               Defendants'        Defendants' Counter-         Plaintiffs Objections    Plaintiffs Counter-        Defendants'
    Designations              Objections             Designations                to Defendants'       Counter Designations        Objections to
                                                                              Counter-Designations                             Plaintiffs Counter-
Line Start   Line End                            Line Start   Line End                                Line Start   Line End   Counter Designations
                         P, V, A, 1002, NT
225:21       226:7       ID, R, F, NE, SP, PK,   225:19       225:21       IC,NT
                         P, V, A, 1002
226:24       227:4       ID, R, F, NE, SP, PK,
                         P, V, A, 1002, BST
229:8        229:14      ID, R, F, NE, SP, PK,
                         P, V, A, 1002, AT
229:15       229:17      ID, R, F, NE, SP, PK,
                         P, V, A, 1002
233:22       234:11      ID, R, F, NE, SP, PK,
                         P, V
235:19       235:19      NT, AT, R
235:21       235:22      NT,R
239:11       239:15      ID, R, F, NE, SP, PK,
                         P,V,BST
239:24       239:25      ID, R, F, NE, SP, PK,
                         P, V, A, 1002, BST
240:3        240:11      ID, R, F, NE, SP, PK,
                         P, V, A, 1002
240:24       241 :15     ID, R, F, NE, SP, PK,
                         P, V, A, 1002
241 :17      241:18      ID, R, F, NE, SP, PK,
                         P, V, A, 1002, AT
241 :22      241 :24     ID, R, F, NE, SP, PK,



                                                                         14
                        Case 1:15-cv-07025-RMB-JS Document 669-5 Filed 05/30/19 Page 4 of 98 PageID: 39262


                                      Eagle View Technologies, Inc. et al. v. Xactware Solutions, Inc. et. al.
                                                 Case No. 15-cv-07025 (RBK/JS) (Dist. N.J.)

                                                      Plaintiff's Affirmative Designations

                                                         Mike Fulton (October 4, 2017)

      Plaintiffs              Defendants'        Defendants' Counter-         Plaintiffs Objections    Plaintiffs Counter-        Defendants'
     Designations             Objections             Designations                to Defendants'       Counter Designations        Objections to
                                                                              Counter-Designations                             Plaintiffs Counter-
Line Start   Line End                            Line Start   Line End                                Line Start   Line End   Counter Designations
                         P, V, A, 1002, AT
242:1        242:18      ID, R, F, NE, SP, PK,
                         P, V, A, 1002, AT,
                         NT, BST
242:20       242:25      ID, R, F, NE, SP, PK,
                         P,V,NT
243:2        243:6       ID, R, F, NE, SP, PK,
                         P, V, NR, BST
243:8        243:8       ID, R, F, NE, SP, PK,
                         P, V, NR, BST
248:23       248:23      ID, R, F, NE, SP, PK,
                         P, V, A, 1002
249:4        249:14      ID, R, F, NE, SP, PK,
                         P, V, A, 1002, BST
249: 16      249:19      ID, R, F, NE, SP, PK,
                         P, V, A, 1002, NT,
                         BST
250: 17      251:4       ID, R, F, NE, SP, PK,
                         P,V,H
251 :5       251: 17     ID, R, F, NE, SP, PK,
                         P,V,H
255:4        255:9       ID, R, F, NE, SP, PK,
                         P, V, NT, A, 1002
258:11       259:4       ID, R, F, NE, SP, PK,



                                                                         15
                        Case 1:15-cv-07025-RMB-JS Document 669-5 Filed 05/30/19 Page 5 of 98 PageID: 39263


                                      Eagle View Technologies, Inc. et al. v. Xactware Solutions, Inc. et. al.
                                                 Case No. 15-cv-07025 (RBK/JS) (Dist. N.J.)

                                                      Plaintifrs Affirmative Designations

                                                         Mike Fulton (October 4, 2017)

     Plaintiff's              Defendants'        Defendants' Counter-         Plaintiff's Objections    Plaintiff's Counter-        Defendants'
    Designations              Objections             Designations                to Defendants'        Counter Designations        Objections to
                                                                              Counter-Designations                              Plaintiff's Counter-
Line Start   Line End                            Line Start   Line End                                 Line Start   Line End   Counter Designations
                         P, V, A, 1002, Arg,
                         LC
259:6        259:10      ID, R, F, NE, SP, PK,
                         P, V, A, 1002, LC
259:23       260:2       NT,R
264:14       265:3       ID, R, F, NE, SP, PK,
                         P, V, NT, Arg




                                                                         16
                        Case 1:15-cv-07025-RMB-JS Document 669-5 Filed 05/30/19 Page 6 of 98 PageID: 39264


                                     Eagle View Technologies, Inc. et al. v. Xactware Solutions, Inc. et. al.
                                                Case No. 15-cv-07025 (RBK/JS) (Dist. N.J.)

                                                     Plaintifrs Affirmative Designations

                                                     Matthew Levin (January 22, 2018)

     Plaintiffs              Defendants'        Defendants' Counter-      Plaintiffs Objections       Plaintiffs Counter-       Defendants'
    Designations             Objections             Designations             to Defendants'          Counter Designations       Objections to
                                                                          Counter-Designations                               Plaintiffs Counter-
Line Start   Line End                           Line Start   Line End                               Line Start   Line End   Counter Designations
7:18         7:20
10:18        11 :20
14:10        14:11
14:16        14:22                              79:13        79:18        F, IC                     77:23        78:20      V, SP, PK
                                                79:22        79:25                                  82:19        82:25
                                                80: 1        81 :12
                                                81:23        81:25
                                                82:5         82:17
15: 1        15:2        NT
15:4         15:18       ID; F; LD
15:20        15:20       ID; F; LD
15:22        15:24       ID; F; LD
16:5         16:5        ID; F; LD
24:11        24:23       F;V;PK
25:15        25:17       ID; V; F               26:2         26:4         IC,R                      77:23        78:20      V, SP, PK
                                                26:8         26:14                                  82:19        82:25
                                                79:13        79:18
                                                79:22        79:25
                                                80:1         81 :12
                                                81 :23       81:25
                                                82:5         82:17
25:24        25:24       ID; V; F               26:2         26:4         IC,R                      77:23        78:20      V, SP, PK
                                                26:8         26:14
                                                79:13        79:18
                        Case 1:15-cv-07025-RMB-JS Document 669-5 Filed 05/30/19 Page 7 of 98 PageID: 39265


                                         Eagle View Technologies, Inc. et al. v. Xactware Solutions, Inc. et. al.
                                                    Case No. l 5-cv-07025 (RBK/JS) (Dist. N.J.)

                                                         Plaintiff's Affirmative Designations

                                                         Matthew Levin (January 22, 2018)

     Plaintiffs              Defendants'            Defendants' Counter-        Plaintiffs Objections     Plaintiffs Counter-       Defendants'
    Designations             Objections                Designations                to Defendants'        Counter Designations       Objections to
                                                                                Counter-Designations                             Plaintiffs Counter-
Line Start   Line End                               Line Start   Line End                               Line Start   Line End   Counter Designations
                                                    79:22        79:25
                                                    80:1         81 :12
                                                    81 :23       81:25
                                                    82:5         82:17
27:15        28:15       ID; F; V, SP, PK           126:3        126:10         IC,R                    126:11       126:18     IC,R
30:21        31 :4       ID; PK; F; SP              31 :5        31:7           IC,R                    31:8         31: 11     IC,R
                                                    79: 13       79:18                                  77:23        78:20      V, SP, PK
                                                    79:22        79:25
                                                    80:1         81 :12
                                                    81 :23       81:25
31:23        31:25       ID;F;NR
32:6         32:7        ID; PK; F; SP
32:19        33:6        ID;V                       33:7         33:8           Spec, PK, F
                                                    33:15        33:16
                                                    33:18        33:18
                                                    33:22        34:21
                                                    34:6         34:11
34:12        34:14       ID
34:17        34:24       ID
35:2         35:5        ID; PK; V; F
39:17        39:20       ID                         39:21        40:25                                  41 :3        41:5       IC,R
42:21        43:5        NR; V; PK; Cmpd;
                         SP; NE; F; R; P
44:12        44:18       ID; V; PK; Cmpd; SP;



                                                                            2
                          Case 1:15-cv-07025-RMB-JS Document 669-5 Filed 05/30/19 Page 8 of 98 PageID: 39266


                                        Eagle View Technologies, Inc. et al. v. Xactware Solutions, Inc. et. al.
                                                   Case No. 15-cv-07025 (RBK/JS) (Dist. N.J.)

                                                        Plaintiff's Affirmative Designations

                                                        Matthew Levin (January 22, 2018)

         Plaintiffs            Defendants'         Defendants' Counter-        Plaintiffs Objections     Plaintiffs Counter-       Defendants'
        Designations           Objections             Designations                to Defendants'        Counter Designations       Objections to
                                                                               Counter-Designations                             Plaintiffs Counter-
Line Start     Line End                            Line Start   Line End                               Line Start   Line End   Counter Designations
                           NE; F; R; P
44:25          44:25       ID; V; PK; Cmpd; SP;
                           NE;F; R;P
45:2           45:10       V;R;F
47:2           47:10       1002
47:19          48:23       1002; H; PK             48:24        49:1
56:2           56:5        ID; V; Arg; LC; F;      54:12        54:16                                  54:23        55:1       V, SP, PK, IC
                           SP; NE; P               54:19        54:21                                  55:8         55:15      V, SP, PK, IC
                                                                                                       31 :23       31:25      IC, SP, PK
                                                                                                       32:6         32:7       IC, SP, PK
56:9           56:9        ID; V; Arg; LC; F;      54:12        54:16          IC, IN, R, P            54:23        55:1       V, SP, PK, IC
                           SP; NE; P               54:19        54:21                                  55:8         55:15      V, SP, PK, IC
                                                                                                       31:23        31:25      IC, SP, PK
                                                                                                       32:6         32:7       IC, SP, PK
67:10          67:12       1002
67:14          68:6        1002; ID
68:18          69:14       M; F; NE; PK; SP        69:15        69:20
69:21          70:5        V
70:19          70:24       ID; SP; V               71:14        71 :15
                                                   71 :17       71 :18
71 :2          71:2        ID; SP; V               71: 14       71: 15
                                                   71: 17       71 :18
71 :4          71 :6       ID; F; V; SP; PK        71 :14       71 :15
                                                   71 :17       71 :18



                                                                           3
                         Case 1:15-cv-07025-RMB-JS Document 669-5 Filed 05/30/19 Page 9 of 98 PageID: 39267


                                          Eagle View Technologies, Inc. et al. v. Xactware Solutions, Inc. et. al.
                                                     Case No. l 5-cv-07025 (RBK/JS) (Dist. N.J.)

                                                          Plaintiff's Affirmative Designations

                                                          Matthew Levin (January 22, 2018)

        Plaintiffs            Defendants'            Defendants' Counter-        Plaintiffs Objections     Plaintiffs Counter-       Defendants'
       Designations           Objections                 Designations               to Defendants'        Counter Designations       Objections to
                                                                                 Counter-Designations                             Plaintiffs Counter-
Line Start    Line End                               Line Start   Line End                               Line Start   Line End   Counter Designations
71 :12        71 :12      ID; F; V; SP; PK           71 :14       71 :15
                                                     71 :17       71 :18
71:20         71:22       ID; SP; V                  71 :14       71 :15
                                                     71: 17       71 :18
72:2          72:2        ID; SP; V                  71 :14       71 :15
                                                     71 :17       71 :18
85:9          85: 11      ID; F; V; NE; SP; PK       86:20        86:21          R,C
                                                     86:24        86:24
                                                     87:2         87:5
85:14         85:17       ID; F; V; NE; SP; PK       86:20        86:21          R,C
                                                     86:24        86:24
                                                     87:2         87:5
85:19         85:21                                  86:20        86:21          R,C
                                                     86:24        86:24
                                                     87:2         87:5
87:8          87:17       F; V; ID; SP
88:1          88:18       F; V; R; SP
89:25         89:25
90:2          90:2
90:3          90:15       1002; H
90:24         91 :2       ID
91:4          91:7        F;A
91 :8         91 :13      F; A; 1002; H
96:22         97:14       ID; F; V; SP



                                                                             4
                        Case 1:15-cv-07025-RMB-JS Document 669-5 Filed 05/30/19 Page 10 of 98 PageID: 39268


                                      Eagle View Technologies, Inc. et al. v. Xactware Solutions, Inc. et. al.
                                                 Case No. 15-cv-07025 (RBK/JS) (Dist. N.J.)

                                                      Plaintiff's Affirmative Designations

                                                      Matthew Levin (January 22, 2018)

     Plaintiffs               Defendants'        Defendants' Counter-        Plaintiffs Objections     Plaintiffs Counter-       Defendants'
    Designations              Objections             Designations               to Defendants'        Counter Designations       Objections to
                                                                             Counter-Designations                             Plaintiffs Counter-
Line Start   Line End                            Line Start   Line End                               Line Start   Line End   Counter Designations
97:16        97:16        ID; F; V; SP
97:18        98:21        ID; PK; SP; LD         54:12        54:16          IC, IN, NR, R, P        54:23        55:1       V, SP, PK, IC
                                                 54:19        54:21                                  55:8         55:15      V, SP, PK, IC
                                                 98:22        99:2                                   99:4         99:8       IC, P
99:4         99:8         ID; V; SP
101:11       101 :22      1002; H
102:6        103: 12      ID; PK; F; M; LD; SP
103: 15      103:15       ID; PK; F; M; LD; SP
104:5        105:5        1002; H; SP; PK; LD;
                          NT
105:10       105:12       F; ID; PK; SP          105:13       105:14
105:22       105:24       ID; Cmpd; V; SP        106:3        106:20
106:1        106:1        ID; Cmpd; V; SP        106:3        106:20
109:9        109: 18      ID; PK; SP; V; R
130:13       131 :3       NT
131 :8       131:10       NT
131:15       131:17       NT
131 :22      131 :23      NT
132:4        132:5        NT
132:10       132:11       NT
132:16       132:17       NT




                                                                         5
                        Case 1:15-cv-07025-RMB-JS Document 669-5 Filed 05/30/19 Page 11 of 98 PageID: 39269


                                     Eagle View Technologies, Inc. et al. v. Xactware Solutions, Inc. et. al.
                                                Case No. l 5-cv-07025 (RBK/JS) (Dist. N.J.)

                                                       Plaintiff's Affirmative Designations

                                                        Jeffery Lewis (October 24, 2017)

     Plaintiff's             Defendants'        Defendants' Counter-      Plaintiff's Objections      Plaintiff's Counter-       Defendants'
    Designations             Objections             Designations             to Defendants'          Counter Designations        Objections to
                                                                          Counter-Designations                                Plaintiff's Counter-
Line Start   Line End                           Line Start    Line End                              Line Start   Line End    Counter Designations
7:13         8:6         TDe
11 :2        12:5        IDe                    12:6          12:15       R,C
12:16        13:10       IDe
13:17        14:7        IDe
14:20        14:23       IDe
15:2         15:7        IDe
15:25        16:5        TDe
16:8         16:17       IDe                    16:18         16:23       R,C
16:24        17:20       IDe
17:21        17:25       IDe
18:18        19:6        TDe
22:20        22:22       V, TDe                 23:5          23:13
23:1         23:4        IDe
25:20        26:6        IDe
26:14        26:18       V, TDe
26:22        26:22       V,IDe
27:6         27:9        IDe
27:10        27:18       IDe
28:1         28:5        IDe
28:13        28:16       IDe
28:17        28:19       IDe
28:20        29:4        IDe
29:6         30:3        IDe
30:4         30:20       TDe
                        Case 1:15-cv-07025-RMB-JS Document 669-5 Filed 05/30/19 Page 12 of 98 PageID: 39270


                                     Eagle View Technologies, Inc. et al. v. Xactware Solutions, Inc. et. al.
                                                Case No. l 5-cv-07025 (RBK/JS) (Dist. N.J.)

                                                     Plaintiff's Affirmative Designations

                                                        Jeffery Lewis (October 24, 2017)

      Plaintiffs             Defendants'        Defendants' Counter-         Plaintiffs Objections    Plaintiffs Counter-        Defendants'
     Designations            Objections             Designations                to Defendants'       Counter Designations        Objections to
                                                                             Counter-Designations                             Plaintiffs Counter-
Line Start   Line End                           Line Start    Line End                               Line Start   Line End   Counter Designations
30:21        31 :12      IDe
31 :13       31 :21      IDe
31:24        32:4        IDe
32:11        32:13       V, M, IDe
32:19        33:1        V, M,IDe
33:2         34:4        IDe
34:5         34:11       IDe
34:12        34:13       F, SP, IDe
34:17        34:21       IDe
36:8         36:12       F, SP, IDe
36:15        36:23       F, SP, IDe
37:25        38:4        IDe
38:5         38:20       IDe                    38:21        39:6            C
39:8         39:16       IDe                    38:21        39:6            C
39:17        39:20       IDe
40:13        40:16       M, Cmpd, V, IDe
40:19        41:4        M, Cmpd, V, IDe
41:18        41 :19      V, SP, IDe
41:22        41 :25      V, SP, IDe
42:3         42:22       IDe
42:23        43:7        IDe
43:8         43:11       V, SP, IDe
43:16        43:22       V, SP, IDe
43:24        44:2        V, SP, M, IDe


                                                                         2
                        Case 1:15-cv-07025-RMB-JS Document 669-5 Filed 05/30/19 Page 13 of 98 PageID: 39271


                                       Eagle View Technologies, Inc. et al. v. Xactware Solutions, Inc. et. al.
                                                  Case No. 15-cv-07025 (RBK/JS) (Dist. N.J.)

                                                       Plaintiff's Affirmative Designations

                                                         Jeffery Lewis (October 24, 2017)

     Plaintiffs                Defendants'        Defendants' Counter-        Plaintiffs Objections     Plaintiffs Counter-       Defendants'
    Designations               Objections            Designations                to Defendants'        Counter Designations       Objections to
                                                                              Counter-Designations                             Plaintiffs Counter-
Line Start   Line End                             Line Start   Line End                               Line Start   Line End   Counter Designations
44:9         44:14        V, SP, M IDe
47:19        48:1         IDe
49:8         49:12        IDe
49:13        49:18        IDe
55:11        55:16        V, F, IDe
55:17        55:20        V, F, M, IDe
55:24        56:1         JDe
56:17        56:19        M,IDe
56:23        57:1         M,IDe
57:23        57:24        V)De
58:3         58:10        JDe
60:15        60:17        V, SP, F, L, IDe
60:21        60:24        V, SP, F, L, IDe
61 :16       61:24        IDe
62:15        62:20        IDe
62:23        63:2         IDe
64:11        64:17        IDe
68:13        68:17        IDe
68:18        68:24        IDe
69:16        69:21        M, IDe
69:25        70:5         M,IDe
70:7         70:12        IDe
70:22        71:2         M,IDe
71:6         71 :13       M,IDe


                                                                          3
                        Case 1:15-cv-07025-RMB-JS Document 669-5 Filed 05/30/19 Page 14 of 98 PageID: 39272


                                      Eagle View Technologies, Inc. et al. v. Xactware Solutions, Inc. et. al.
                                                 Case No. l 5-cv-07025 (RBK/JS) (Dist. N .J.)

                                                      Plaintiff's Affirmative Designations

                                                       Jeffery Lewis (October 24, 2017)

     Plaintiff's              Defendants'        Defendants' Counter-        Plaintiff's Objections    Plaintiff's Counter-       Defendants'
    Designations              Objections            Designations                to Defendants'        Counter Designations        Objections to
                                                                             Counter-Designations                              Plaintiff's Counter-
Line Start   Line End                            Line Start   Line End                                Line Start   Line End   Counter Designations
72:8         72:19        TDe
72:21        72:23        Cmpd, IDe
73:l         73:4         Cmpd, IDe
75:23        75:25        F, SP, IDe
76:3         76:13        F, SP, IDe
78:7         78:10        SP, IDe
78:14        78:14        SP IDe
79:2         79:7         IDe
84:4         84:6         SP, PK, F, IDe
84:9         84:11        SP, PK, F, IDe
84:12        84:17        IDe
84:22        84:23        SP, PK, F, V, IDe
85:3         85:6         IDe
85:19        86:5         V, !De
86:6         86:15        V, IDe
86:19        86:24        V, IO, 701, !De
88:12        88:16        Cmpd, V, IDe
88:19        88:22        Cmpd, V, IDe
88:23        89:1         IDe
89:2         89:7         M,IDe
89:11        89:14        M,IDe
90:23        91:2         IDe
92:2         92:9         TD, SP, PK, R, IDe
92:15        92:18        Cmpd, SP, PK, R, IDe


                                                                         4
                      Case 1:15-cv-07025-RMB-JS Document 669-5 Filed 05/30/19 Page 15 of 98 PageID: 39273


                                    Eagle View Technologies. Inc. et al. v. Xactware Solutions, Inc. et. al.
                                               Case No. 15-cv-07025 (RBK/JS) (Dist. NJ.)

                                                    Plaintiff's Affirmative Designations

                                                      Jeffery Lewis (October 24, 2017)

     Plaintiff's            Defendants'        Defendants' Counter-        Plaintiff's Objections    Plaintiff's Counter-       Defendants'
    Designations            Objections             Designations               to Defendants'        Counter Designations        Objections to
                                                                           Counter-Designations                              Plaintiff's Counter-
Line Start   Line End                          Line Start   Line End                                Line Start   Line End   Counter Designations
92:22        92:24      Cmpd, SP, PK, R, IDe
93:11        93:14      V, SP, PK, R, IDe
93:19        93:19      V, SP, PK, R, IDe
94:7         94:16      V, SP, PK, R, IDe
94:21        94:22      V, SP, PK, R, IDe
94:25        95:7       V, R, IDe
95:20        95:24      V, SP, PK, R, IDe
96:2         96:2       IDe
96:3         96:3       F, SP, IDe
96:8         96:12      F, SP, IDe
96:13        96:17      IDe
96:18        96:20      V, F, SP, IDe
97:1         97:2       IDe
97:14        97:17      Cmpd, V, IDe
97:20        98:12      Cmpd, V, IDe
98:17        98:21      IDe
98:22        99:9       IDe
99:10        99:15      IDe
99:18        99:20      IDe
99:25        100:15     IDe
100:17       100:20     IDe
100:21       100:22     IDe
100:23       101 :2     IDe
101:3        101 :5     IDe


                                                                       5
                       Case 1:15-cv-07025-RMB-JS Document 669-5 Filed 05/30/19 Page 16 of 98 PageID: 39274


                                     Eagle View Technologies, Inc. et al. v. Xactware Solutions, Inc. et. al.
                                                Case No. 15-cv-07025 (RBK/JS) (Dist. N.J.)

                                                     Plaintifrs Affirmative Designations

                                                       Jeffery Lewis (October 24, 2017)

     Plaintiff's             Defendants'        Defendants' Counter-        Plaintiffs Objections     Plaintiffs Counter-       Defendants'
    Designations             Objections            Designations                to Defendants'        Counter Designations       Objections to
                                                                            Counter-Designations                             Plaintiff's Counter-
Line Start   Line End                           Line Start   Line End                               Line Start   Line End   Counter Designations
101:6        101 :8      F, SP, IDe
101:12       101:13      F, SP, IDe
101 :14      101:18      IDe
102:9        102:12      IDe
103:4        103:7       Cmpd, V, IDe
103:8        103:11      Cmpd, V, IDe
104:7        104:13      Cmpd, ID, IDe
104: 18      104:23      IDe
105: 12      105:23      Cmpd, V, SP, !De
106:3        106: 15     F, V, L, IDe
106: 19      106:21      F, V, L, IDe
109:5        109:12      1De
109:13       109:18      IDe
109:21       110:11      IDe
110:12       110:14      IDe
110:15       110:19      IDe
110:20       110:21      V, SP, PK, IDe
111: 1       111 :8      IDe
111:12       111:18      IDe
112:25       113:7       IDe
113:8        113:14      ID, IDe                113:15       113:17                                 120:25       121 :5     IDe
                                                120: 14      120:21
113:18       113:22      ID, IDe                113:15       113:17                                 120:25       121 :5     IDe
                                                120:14       120:21


                                                                        6
                       Case 1:15-cv-07025-RMB-JS Document 669-5 Filed 05/30/19 Page 17 of 98 PageID: 39275


                                      Eagle View Technologies, Inc. et al. v. Xactware Solutions, Inc. et. al.
                                                 Case No. 15-cv-07025 (RBK/JS) (Dist. N.J.)

                                                       Plaintiff's Affirmative Designations

                                                          Jeffery Lewis (October 24, 2017)

     Plaintiffs               Defendants'         Defendants' Counter-        Plaintiffs Objections    Plaintiffs Counter-         Defendants'
    Designations              Objections             Designations                to Defendants'       Counter Designations         Objections to
                                                                              Counter-Designations                              Plaintiffs Counter-
Line Start   Line End                             Line Start   Line End                               Line Start   Line End    Counter Designations
113:23       114:11      ID, IDe                  113:15       113:17                                 120:25       121 :5     IDe
                                                  120:14       120:21
114:12       114:19      ID, IDe                  113:15       113:17                                 120:25       121:5      IDe
                                                  120: 14      120:21
115:13       116:1       IDe
116:22       117:2       F, SP, ID, V, IDe        117:5        117:9          R,C
122:19       122:24      IDe
123:8        123:14      IDe
123:17       123:20      IDe
123:21       123:24      IDe
124:2        124:20      IDe
124:23       125:3       IDe
125:4        125:11      IDe
125:12       125:14      SP, F, V, IO, 701, IDe   127:2        127:11         IC                      126:14       126: 18    IDe, SP
                                                  127:16       127: 18                                126:22       127:1      IDe, SP
125:20       125:22      SP, F, V, IO, 701, IDe
128: 11      128:21      IDe
128:22       129:24      SP, PK, V, IDe
130:15       130: 18     SP, PK, V, IDe
130:21       130:24      SP, PK, V, IDe
131: 1       131 :4      IDe
131:18       132:4       IDe
132:13       132:19      V, F, SP, NE, IDe
132:23       133:1       V, F, SP, NE, IDe


                                                                          7
                        Case 1:15-cv-07025-RMB-JS Document 669-5 Filed 05/30/19 Page 18 of 98 PageID: 39276


                                      Eagle View Technologies, Inc. et al. v. Xactware Solutions, Inc. et. al.
                                                 Case No. 15-cv-07025 (RBK/JS) (Dist. N.J.)

                                                      Plaintiff's Affirmative Designations

                                                        Jeffery Lewis (October 24, 2017)

     Plaintiff's              Defendants'        Defendants' Counter-        Plaintiff's Objections    Plaintiff's Counter-        Defendants'
    Designations              Objections             Designations               to Defendants'        Counter Designations        Objections to
                                                                             Counter-Designations                              Plaintiff's Counter-
Line Start   Line End                            Line Start   Line End                                Line Start   Line End   Counter Designations
133:7        133:10       IDe
133:11       134:9        lDe
134: 10      134:13       Cmpd, V, IDe
134:16       134:24       V,IDe
135:3        135:5        IDe
135:8        135:15       IDe
136:13       136:23       V, F, IDe
137:2        137:5        V, F, Cmpd, IDe
137:7        137:7        V, F, Cmpd, IDe
137:10       137:12       IDe
138: 1       138:18       IDe
138:19       139:5        F, NE, Cmpd, V, IDe
139:8        139:18       !De                    139:19       139:20                                  139:21       139:22     IDe, SP
140:12       140:14       M, NE,F, IDe
140:18       140:20       M, NE, F, IDe
140:23       141 :14      M, Cmpd, IDe
141:17       141:19       M, Cmpd, IDe
141 :21      142:9        IDe
142:18       142:20       V, SP, F, IDe
142:24       143:1        V, SP, F, IDe
143:2        143:12       F, PK, SP, IDe
143: 13      144:3        F, PK, SP, IDe
144:7        144:8        IDe
144:9        144:22       IDe


                                                                         8
                       Case 1:15-cv-07025-RMB-JS Document 669-5 Filed 05/30/19 Page 19 of 98 PageID: 39277


                                      Eagle View Technologies, Inc. et al. v. Xactware Solutions, Inc. et. al.
                                                 Case No. 15-cv-07025 (RBK/JS) (Dist. N.J.)

                                                      Plaintiff's Affirmative Designations

                                                        Jeffery Lewis (October 24, 2017)

     Plaintiffs               Defendants'        Defendants' Counter-        Plaintiffs Objections     Plaintiffs Counter-       Defendants'
    Designations              Objections             Designations               to Defendants'        Counter Designations       Objections to
                                                                             Counter-Designations                             Plaintiffs Counter-
Line Start   Line End                            Line Start   Line End                               Line Start   Line End   Counter Designations
146:5        146:7       F, NE, V, IDe
146:12       146:21      F, NE, V, IDe
146:22       147:1       F, NE, V, IDe
148:4        148:12      M, V, IDe
148:16       148:18      M, V, IDe
150:20       150:24      V, NE, F, SP, IDe
151 :2       151:7       V, NE, F, SP, IDe
152:6        152: 10     IDe
152: 18      152:21      IDe                     153:3        153:7          R,C
                                                 153:11       153:18
154:6        154: 15     F, NE, V, IDe
157:19       158:3       IDe
161:8        161 :18     IDe
161 :19      161 :20     F, NE, L, IDe
161 :24      162:1       F, NE, L, IDe
167:11       167:15      F, V, IDe
167: 19      168:2       F, V, IDe
173:21       174:8       V, IDe
174:12       174:12      IDe
174:13       174:16      IDe
174:17       174:24      IDe
174:25       175:3       IDe
175:16       176:6       F, ID, M, V, IDe        175:5        175:7
                                                 175:11       175:12


                                                                         9
                        Case 1:15-cv-07025-RMB-JS Document 669-5 Filed 05/30/19 Page 20 of 98 PageID: 39278


                                      Eagle View Technologies, Inc. et al. v. Xactware Solutions, Inc. et. al.
                                                 Case No. 15-cv-07025 (RBK/JS) (Dist. N.J.)

                                                      Plaintiff's Affirmative Designations

                                                         Jeffery Lewis (October 24, 2017)

     Plaintiff's              Defendants'        Defendants' Counter-          Plaintiff's Objections    Plaintiff's Counter-        Defendants'
    Designations              Objections             Designations                 to Defendants'        Counter Designations        Objections to
                                                                               Counter-Designations                              Plaintiff's Counter-
Line Start   Line End                            Line Start    Line End                                 Line Start   Line End   Counter Designations
178: 17      178:22       V, F, NE, IDe
178:23       178:24       IDe
178:25       179:2        IDe
180:18       180:24       V, F, NE, Cmpd, IDe
180:25       181 :5       IDe
182:25       183:4        V, F, IDe
183:5        183:13       IDe
183:24       184:2        V, IDe
184:5        184:5        V, IDe
184:8        184:24       IDe
187:5        187: 11      V, F, IDe
187:12       187:22       V, F, IDe
191 :13      191:18       IDe
191:19       191 :21      IDe
191 :25      192:13       IDe
193:11       193: 13      SP, F, NE, IDe
193:17       193: 19      SP, F, NE, IDe
193:20       193:22       SP, F, NE, IDe
194: 19      194:22       IDe
195:4        195:14       IDe
202:14       202:18       SP, F, IDe             203:1        203:14                                    203:22       203:25     IDe, Cmpd, SP, V
206:l        206:11       IDe
208:2        208:9        IDe                    208:1 l      208:l 8
209:18       209:24       IDe


                                                                          10
                      Case 1:15-cv-07025-RMB-JS Document 669-5 Filed 05/30/19 Page 21 of 98 PageID: 39279


                                     Eagle View Technologies. Inc. et al. v. Xactware Solutions, Inc. et. al.
                                                Case No. 15-cv-07025 (RBKJJS) (Dist. NJ.)

                                                     Plaintiff's Affirmative Designations

                                                       Jeffery Lewis (October 24, 2017)

     Plaintiff's            Defendants'         Defendants' Counter-         Plaintiff's Objections    Plaintiffs Counter-        Defendants'
    Designations            Objections              Designations                to Defendants'        Counter Designations        Objections to
                                                                             Counter-Designations                              Plaintiffs Counter-
Line Start   Line End                           Line Start   Line End                                 Line Start   Line End   Counter Designations
209:25       210:10     IDe
210:23       211:5      IDe
211 :6       211:10     IDe
211:11       211:14     SP, LC, V, IO, 701,
                        IDe
211:19       212:2      SP, LC, V, IO, 701,
                        IDe
213:12       213:18     IDe
213:19       213:20     SP, F, IO, IDe
213:24       214:2      SP, F, IO )De
214:3        214:10     SP, F, IO, Cmpd, V,
                        IDe
215:3        215:6      SP, F, IO, Cmpd, V,
                        IDe
215:9        215:11     SP, F, IO, Cmpd, V,
                        IDe
221:18       221:21     SP, F, IO, V, IDe
221:23       222:3      SP, F, IO, V, IDe
226:10       226:12     SP, F, IO, Cmpd, V,
                        IDe
226:16       226:23     SP, F, IO, Cmpd, V,
                        TDe
226:24       227:3      SP, F, IO, Cmpd, V,
                        TDe


                                                                        11
                        Case 1:15-cv-07025-RMB-JS Document 669-5 Filed 05/30/19 Page 22 of 98 PageID: 39280


                                       Eagle View Technologies, Inc. et al. v. Xactware Solutions, Inc. et. al.
                                                  Case No. 15-cv-07025 (RBK/JS) (Dist. N.J.)

                                                       Plaintiff's Affirmative Designations

                                                         Jeffery Lewis (October 24, 2017)

     Plaintiff's               Defendants'        Defendants' Counter-         Plaintiff's Objections    Plaintiff's Counter-        Defendants'
    Designations               Objections             Designations                to Defendants'        Counter Designations        Objections to
                                                                               Counter-Designations                              Plaintiff's Counter-
Line Start   Line End                             Line Start   Line End                                 Line Start   Line End   Counter Designations
230:19       231:2        SP, F, IO, NE, V, IDe
234:2        234:7        SP, F, 10, V, IDe
234:10       234:14       SP, F, 10, V, IDe
240:2        240:10       V, Cmpd, IDe
240:12       240:16       V, Cmpd, IDe
240:17       240:19       V, SP, IDe
240:23       241:4        IDe
242:11       242:13       V, Cmpd, lDe
242:16       242:18       V, Cmpd, lDe
242:19       242:25       IDe
243:22       243:23       V, IDe
244:2        244:11       V, Cmpd, TDe
249:14       249:19       V, Cmpd, IDe
249:20       249:25       V, Cmpd, IDe
250:1        250:8        IDe
250:9        250:16       F, IDe
251:7        251:12       IDe
251: 15      252:1        V, Cmpd, IDe
260:11       261 :3       IDe
261:4        261:12       IDe
261:22       261 :24      V, SP, IDe
262:2        262:7        IDe
262:8        262:19       IDe
263:7        263:17       IDe


                                                                          12
                      Case 1:15-cv-07025-RMB-JS Document 669-5 Filed 05/30/19 Page 23 of 98 PageID: 39281


                                      Eagle View Technologies, Inc. et al. v. Xactware Solutions, Inc. et. al.
                                                 Case No. 15-cv-07025 (RBK/JS) (Dist. N.J.)

                                                      Plaintifrs Affirmative Designations

                                                        Jeffery Lewis (October 24, 2017)

     Plaintiff's              Defendants'        Defendants' Counter-         Plaintiff's Objections    Plaintiff's Counter-       Defendants'
    Designations              Objections             Designations                to Defendants'        Counter Designations        Objections to
                                                                              Counter-Designations                              Plaintiff's Counter-
Line Start   Line End                            Line Start   Line End                                 Line Start   Line End   Counter Designations
263:18       263:21     IDe
264:3        264:7      IDe
264:25       265:4      IDe
265:12       265:16     IDe
265:17       265:22     IDe
266:6        266:9      IDe
266:10       266:15     IDe
268:4        268:6      IDe
276:14       276:18     F, V TDe
276:21       277:1      F, V, IDe
277:2        277:8      IDe
277:11       277:14     M,TDe
277:18       277:23     M,IDe
288:7        288:10     V, F, SP, IDe
288:13       288:15     V, F, SP, IDe
292:21       292:22     ID, F, NE, V, IDe        292: 15      292:20          R,C,ML
293:1        293:12     IDe
294:2        294:4      IDe
294:16       294:24     IDe
295:16       295:20     IDe                      295:21       296:1
                                                 296:2        296:5
296:6        296:16     IDe                      303:13       304:1                                    302:20       302:24     TDe, M, SP
                                                                                                       303:3        303:7      IDe, M, SP
298:9        298:19     IDe


                                                                         13
                        Case 1:15-cv-07025-RMB-JS Document 669-5 Filed 05/30/19 Page 24 of 98 PageID: 39282


                                         Eagle View Technologies, Inc. et al. v. Xactware Solutions, Inc. et. al.
                                                    Case No. 15-cv-07025 (RBK/JS) (Dist. N.J.)

                                                         Plaintiff's Affirmative Designations

                                                           Jeffery Lewis (October 24, 2017)

     Plaintiff's                Defendants'         Defendants' Counter-         Plaintiff's Objections    Plaintiff's Counter-       Defendants'
    Designations                Objections              Designations                to Defendants'        Counter Designations        Objections to
                                                                                 Counter-Designations                              Plaintiff's Counter-
Line Start   Line End                               Line Start   Line End                                 Line Start   Line End   Counter Designations
300:13       300:21      IDe
304:17       304:20      F, NE, V, IDe
304:24       305:4       F, NE, V, IDe
305:19       306:6       IDe
306:10       306:12      V, IDe
306:16       306:23      V,IDe
307:5        307:20      IDe                        313:17       313:24       PK, Spec
                                                    314:3        314:3
309:2        309:7        IDe
309:8        309:14       IDe
309:20       310:1        IDe                       313:17       313:24       PK, Spec
                                                    314:3        314:3
310:20       310:23       SP, F, IDe                313:17       313:24       PK, Spec
                                                    314:3        314:3
311: 1       311 :3       IDe                       313:17       313:24       PK, Spec
311:11       311:12       V, IDe                    313:17       313:24       PK, Spec
                                                    314:3        314:3
311:16       311:19       V, IDe                    313:17       313:24       PK, Spec
                                                    314:3        314:3
312: 16      312:17       F, SP, IDe                313:17       313:24       PK, Spec
                                                    314:3        314:3
312:21       312:25       F, SP, IDe                313:17       313:24       PK, Spec
                                                    314:3        314:3
314:7        314:10       IDe


                                                                            14
                       Case 1:15-cv-07025-RMB-JS Document 669-5 Filed 05/30/19 Page 25 of 98 PageID: 39283


                                     Eagle View Technologies, Inc. et al. v. Xactware Solutions, Inc. et. al.
                                                Case No. 15-cv-07025 (RBK/JS) (Dist. N.J.)

                                                     Plaintiff's Affirmative Designations

                                                       Jeffery Lewis (October 24, 2017)

     Plaintiff's             Defendants'        Defendants' Counter-         Plaintiff's Objections    Plaintiff's Counter-       Defendants'
    Designations             Objections             Designations                to Defendants'        Counter Designations        Objections to
                                                                             Counter-Des_ignations                             Plaintiff's Counter-
Line Start   Line End                           Line Start   Line End                                 Line Start   Line End   Counter Designations
314:20       314:25      TDe
316:4        316:8       F, Cmpd, SP, 1De
316: 11      316: 15     F, Cmpd, SP, IDe
318:16       318:20      V, SP, Cmpd, P, TDe
318:22       318:23      V, SP, Cmpd, P, 1De




                                                                        15
                      Case 1:15-cv-07025-RMB-JS Document 669-5 Filed 05/30/19 Page 26 of 98 PageID: 39284


                                     Eagle View Technologies, Inc. et al. v. Xactware Solutions, Inc. et. al.
                                                Case No. 15-cv-07025 (RBK/JS) (Dist. N.J.)

                                                     Plaintiff's Affirmative Designations

                                                       Jeffery Lewis (October 25, 2017)

     Plaintiffs              Defendants'        Defendants' Counter-         Plaintiffs Objections    Plaintiffs Counter-        Defendants'
    Designations             Objections             Designations                to Defendants'       Counter Designations        Objections to
                                                                             Counter-Designations                             Plaintiff's Counter-
Line Start   Line End                           Line Start   Line End                                Line Start   Line End   Counter Designations
333:6        334:6      IDe; R, P
334:18       334:22     IDe; F, IO, 701, LC
334:23       335:4      IDe; F, IO, 701, LC
344:23       345:4      Ide; 1002
346:9        346:13     IDe; 1002: NT
346:25       347:9      IDe; 1002; PR
347:16       348:5      IDe; 1002; PR, R
358:1        358:2      IDe; V, R, IO, 701,
                        LC, SP, BST
358:6        358:11     IDe; V, R, IO, 701,
                        LC, SP, BST
359:5        359:14     IDe; V, R, IO, 701,
                        LC, SP, BST
360:20       361 :5     IDe; NT
362:1        362:21     IDe; 1002
367:17       368:10     IDe; H, F, 1002, SP,    368: 11      368:13          R,C
                        PK,V
372:23       373:9      IDe; NT
373:12       373:24     IDe; 1002, R
374:2        374:5      IDe; 1002,SP            376:24       377:l                                   376:24       377:1      IDe, C
                                                377:5        377:10
                                                                                                     377:5        377:10     IDe, C

374:10       375:20     IDe; 1002, ID, NT, V



                                                                         l
                      Case 1:15-cv-07025-RMB-JS Document 669-5 Filed 05/30/19 Page 27 of 98 PageID: 39285



                                     Eagle View Technologies, Inc. et al. v. Xactware Solutions, Inc. et. al.
                                                Case No. l 5-cv-07025 (RBK/JS) (Dist. N .J .)

                                                     Plaintiffs Affirmative Designations

                                                        Jeffery Lewis (October 25, 2017)

     Plaintiff's             Defendants'        Defendants' Counter-         Plaintiff's Objections    Plaintiffs Counter-        Defendants'
    Designations             Objections            Designations                 to Defendants'        Counter Designations        Objections to
                                                                             Counter-Designations                              Plaintiffs Counter-
Line Start   Line End                           Line Start    Line End                                Line Start   Line End   Counter Designations
375:21       376:3      IDe; R, F, SP
376:9        376:13     IDe; SP, PK
376:14       376:19     IDe; R, 1002, NE, F
382:2        383:9      IDe; 1002, NE, MD,      383:10       383:13          R,C,PK
                        M, F, Arg, SP, PK
383:14       383:21     IDe; 1002, SP, PK, R,
                        V, F, Arg, NE
383:22       384:10     IDe; 1002               384: 11      384:17          R,C,PK
384:23       385:2      IDe; 1002, F, NE, SP,   384: 11      384:17          R,C,PK
                        PK,R, V,Arg
385:10       385:13     IDe; V, H, 1002, NE,    384: 11      384:17          R,C,PK
                        F, SP, PK, Arg, MD
385:17       385:22     IDe; V, H, 1002, NE,    384:11       384: 17         RC,PK
                        F, SP, PK, Arg, MD
387:23       388:3      IDe; 1002, H
388:15       388:21     IDe; R, SP              388:4        388:14          R,C
391:20       392:4      IDe; Cpmd, V, F, NE,
                        SP,PK
392:13       392:16     IDe; V, NE, F, SP,      383:10       383:13          R,C,PK
                        PK, Arg, MD, M, P,      384: 11      384:17
                        C,BST
392:21       392:24     IDe; V, NE, F, SP,      383:10       383:13          R,C,PK
                        PK, Arg, MD, M, P,      384:11       384:17
                        C,BST
394:14       394:17     IDe


                                                                         2
                       Case 1:15-cv-07025-RMB-JS Document 669-5 Filed 05/30/19 Page 28 of 98 PageID: 39286



                                       Eagle View Technologies, Inc. et al. v. Xactware Solutions, Inc. et. al.
                                                  Case No. 15-cv-07025 (RBK/JS) (Dist. NJ.)

                                                       Plaintiff's Affirmative Designations

                                                         Jeffery Lewis (October 25, 2017)

     Plaintiffs               Defendants'         Defendants' Counter-        Plaintiffs Objections     Plaintiffs Counter-       Defendants'
    Designations              Objections              Designations               to Defendants'        Counter Designations       Objections to
                                                                              Counter-Designations                             Plaintiffs Counter-
Line Start   Line End                             Line Start   Line End                               Line Start   Line End   Counter Designations
394:19       394:19      IDe
395:1        395:5       TDe; 1002, A, SP, PK,
                         F, V
404:25       405:2       IDe
405:4        405:12      IDe; 1002, SP, PK, A
405:13       405:23      IDe; 1002, SP, PK, A,
                         NE
405:24       406:8       TDe; 1002, SP, PK, A,
                         R, F, NE, Arg
419:13       419:20      IDe; F
419:24       420:11      TDe; F; M; NE; SP;
                         PK;V
420:15       420:21      IDe; F; M; NE; SP;
                         PK;V
421:7        421 :20     TDe; V, SP, 701, IO,
                         Arg, PK, NE
421 :24      422:20      IDe; V; SP, 701; IO,
                         NE, M, Arg, PK
423:20       424:2       IDe; ID, SP, PK, V, F,   423:18       423:19         R,C                     423:10       423:17     IDe, SP, PK, V, F,
                         NE, M, Arg                                                                                           NE,M,ID,
424:6        424:14      TDe; SP, PK, V, F,
                         NE, M,Arg
432:2        432:5       IDe
432:21       432:23      IDe; F, SP



                                                                          3
                        Case 1:15-cv-07025-RMB-JS Document 669-5 Filed 05/30/19 Page 29 of 98 PageID: 39287



                                       Eagle View Technologies, Inc. et al. v. Xactware Solutions, Inc. et. al.
                                                  Case No. 15-cv-07025 (RBK/JS) (Dist. N.J.)

                                                       Plaintiff's Affirmative Designations

                                                          Jeffery Lewis (October 25, 2017)

     Plaintiff's              Defendants'         Defendants' Counter-         Plaintiff's Objections    Plaintiff's Counter-       Defendants'
    Designations              Objections              Designations                to Defendants'        Counter Designations        Objections to
                                                                               Counter-Designations                              Plaintiff's Counter-
Line Start   Line End                             Line Start    Line End                                Line Start   Line End   Counter Designations
433:2        433:6        IDe; F, SP
434: 16      434:22       IDe
434:24       434:24       IDe
436:1        436:15       IDe; R, 1002, BST,      437:9        437:17          R,C
                          SP,PK
436:16       437:4        IDe; R, 1002, BST,      437:9        437:17          R,C
                          SP, PK
437:5        437:8        IDe; R, 1002, BST,      437:9        437:17          R,C
                          SP,PK
438:13       438: 18      IDe; R, 1002, BST,      437:9        437:17          R,C
                          SP,PK
441:22       441 :25      IDe; V, R, SP, PK,      437:9        437:17          R, C, NR, PK, Spec
                          BST, Arg, P             441 :12      441:16
                                                  441: 19      441 :21
442:3        442:3        IDe; V, R, SP, PK,      437:9        437:17          R, C, NR, PK, Spec
                          BST, Arg, P             441 :12      441 :16
                                                  441: 19      441 :21
444:22       445:5        IDe                     445:14       445:17          R,C
445:6        445:13       Ide; 1002               445:14       445:17          R,C
446:3        446:8        IDe; 1002, SP, PK,      445:14       445:17          R,C
                          MD, M, Arg, NE, F
450:3        450:7        IDe; F, R
455:23       456:6        IDe; Arg, R, SP, V,
                          MD,M
456:7        457:3        IDe; R, 1002, SP, PK


                                                                           4
                        Case 1:15-cv-07025-RMB-JS Document 669-5 Filed 05/30/19 Page 30 of 98 PageID: 39288



                                       Eagle View Technologies, Inc. et al. v. Xactware Solutions, Inc. et. al.
                                                  Case No. 15-cv-07025 (RBK/JS) (Dist. N.J.)

                                                        Plaintiff's Affirmative Designations

                                                         Jeffery Lewis (October 25, 2017)

     Plaintiff's               Defendants'         Defendants' Counter-        Plaintiff's Objections    Plaintiff's Counter-        Defendants'
    Designations               Objections             Designations                to Defendants'        Counter Designations         Objections to
                                                                               Counter-Designations                               Plaintiff's Counter-
Line Start   Line End                              Line Start   Line End                                Line Start   Line End    Counter Designations
459:23       460:7        IDe; V,SP, PK, BST,      457:17       458:6          R,C                      457:9        457:16     IDe, Cmpd, C, V, SP,
                          LC, 701, IO, F                                                                                        701
                                                                                                        458:7        458:13     IDe, V, SP
                                                                                                        459:6        459:9      IDe, R
460:8        460:13       IDe; SP, IO, 701, Arg,   457:17       458:6          R,C                      457:9        457:16     IDe, Cmpd, C, V, SP,
                          incomplete                                                                                            701
                          hypothetical, BST,                                                            458:7        458:13     IDe, V, SP
                          PK, V,F
                                                                                                        459:6        459:9      IDe,R

461:2        461 :15      IDe; V, SP, IO, 701,     461 :21      461 :25
                          Arg, incomplete
                          hypothetical, BST,
                          PK,F
462:1        462:9        IDe; V, M, F, NE, LC     462: 10      462:16         F, PK, Spec              462:18       462:21     IDe, F, SP. PK
463:16       463:17       IDe; V, SP, IO, 701
463:21       464:4        IDe; V, SP, IO, 701
464:24       465: 11      IDe; V, F, NE, SP,       457:17       458:6          R,C                      457:9        457:16     IDe, Cmpd, C, V, SP,
                          PK, IO, 701, Arg, M,                                                                                  701
                          P, incomplete                                                                 458:7        458:13     IDe, V, SP
                          hypothetical, BST, LC
                                                                                                        459:6        459:9      IDe, R

466:18       466:22       IDe; V, F, SP, IO,       457: 17      458:6          R,C                      457:9        457:16     IDe, Cmpd, C, V, SP,
                          701, incomplete          461 :21      461 :25                                                         701



                                                                           5
                        Case 1:15-cv-07025-RMB-JS Document 669-5 Filed 05/30/19 Page 31 of 98 PageID: 39289



                                       Eagle View Technologies, Inc. et al. v. Xuctware Solutions, Inc. et. al.
                                                  Case No. 15-cv-07025 (RBK/JS) (Dist. N.J.)

                                                       Plaintifrs Affirmative Designations

                                                         Jeffery Lewis (October 25, 2017)

     Plaintiff's               Defendants'        Defendants' Counter-        Plaintiff's Objections    Plaintiff's Counter-         Defendants'
    Designations               Objections            Designations                to Defendants'        Counter Designations         Objections to
                                                                              Counter-Designations                               Plaintiff's Counter-
Line Start   Line End                             Line Start   Line End                                Line Start   Line End    Counter Designations
                         hypothetical, PK, LC                                                          458:7        458:13     IDe, V, SP
                                                                                                       459:6        459:9      TDe, R
467:1        467:11      1De; V, F, SP, IO,       457:17       458:6          R,C                      457:9        457:16     IDe, Cmpd, C, V, SP,
                         701, incomplete          461 :21      461 :25                                                         701
                         hypothetical, PK, LC                                                          458:7        458:13     IDe, V, SP
                                                                                                       459:6        459:9      IDe, R
467:14       467:23       IDe; V, F, SP, IO,      457:17       458:6          R,C                      457:9        457:16     IDe, Cmpd, C, V, SP,
                          701, incomplete         461 :21      461 :25                                                         701
                          hypothetical, PK, LC                                                         458:7        458:13     IDe, V, SP
                                                                                                       459:6        459:9      TDe, R
467:24       468:13       IDe; V, F, SP, IO,      457: 17      458:6          R,C                      457:9        457:16     IDe, Cmpd, C, V, SP,
                          701, PK, LC             461 :21      461 :25                                                         701
                                                                                                       458:7        458:13     IDe, V, SP
                                                                                                       459:6        459:9      IDe, R
468:21       469:4        TDe; BST, F, V, SP,
                          PK, LC, NE, IO, 701
469:5        469:18       IDe; 1002, A            469: 19      469:22
470:18       471:15       IDe; 1002, A            469:19       469:22
471:19       472:16       IDe; 1002, A, Arg, F,   469:19       469:22
                          V, NE, M, MD, SP,
                          PK, incomplete
                          hypothetical
472:21       473:7        IDe; 1002, A, Arg, F,   469:19       469:22


                                                                          6
                      Case 1:15-cv-07025-RMB-JS Document 669-5 Filed 05/30/19 Page 32 of 98 PageID: 39290



                                     Eagle View Technologies, Inc. et al. v. Xactware Solutions, Inc. et. al.
                                                Case No. 15-cv-07025 (RBK/JS) (Dist. N.J.)

                                                      Plaintiff's Affirmative Designations

                                                         Jeffery Lewis (October 25, 2017)

     Plaintiff's             Defendants'         Defendants' Counter-         Plaintiff's Objections    Plaintiff's Counter-       Defendants'
    Designations             Objections              Designations                to Defendants'        Counter Designations        Objections to
                                                                              Counter-Designations                              Plaintiff's Counter-
Line Start   Line End                            Line Start    Line End                                Line Start   Line End   Counter Designations
                        V, NE, M, MD, SP,
                        PK, incomplete
                        hypothetical
473:8        474:15     TDe; 1002, A, V,         469: 19      469:22
                        Cmpd
474:16       474:20     IDe; TD, 1002, A, Arg,   469:19       469:22
                        F, V, NE, M, MD,
                        1002, SP, PK
476:25       477:3      IDe                      478:9        478:21          R, C, PK, Spec
477:4        477:11     IDe; F, NE, SP, PK,      478:9        478:21          R, C, PK, Spec
                        V,R
477:12       477:22     IDe; F, NE, SP, PK,      478:9        478:21          R, C, PK, Spec
                        V,R
477:24       478:2      IDe; 1002, A             478:9        478:21          R, C, PK, Spec
478:3        478:8      TDe; 1002, Cmpd          478:9        478:21          R, C, PK, Spec
481 :21      482:1      JDe; NT
482:11       482:25     TDe; R, 1002, SP, PK     483:1        483:4           R,C
483:5        483:11     IDe; R, SP, PK, F        483:1        483:4           R,C
490:8        490:24     IDe; ID; SP; PK          490:25       491:6           R,C                      492:11       492:19     IDe,   ID,   V,   SP, PK
491 :7       491:10     JDe; ID; SP; PK          490:25       491:6           R,C                      492:11       492:19     JDe,   ID,   V,   SP, PK
492:20       493:3      IDe; JD; SP; PK          490:25       491 :6          R,C                      492:11       492:19     IDe,   ID,   V,   SP, PK
493:4        493:10     JDe; ID; SP              490:25       491:6           R,C                      492:11       492:19     IDe,   ID,   V,   SP, PK
493:14       493:17     JDe; V; F; SP
493:21       493:24     JDe; V; F; SP



                                                                          7
                        Case 1:15-cv-07025-RMB-JS Document 669-5 Filed 05/30/19 Page 33 of 98 PageID: 39291



                                       Eagle View Technologies, Inc. et al. v. Xactware Solutions, Inc. et. ul.
                                                  Case No. 15-cv-07025 (RBK/JS) (Dist. N.J.)

                                                        Plaintiff's Affirmative Designations

                                                            Jeffery Lewis (October 25, 2017)

     Plaintiff's               Defendants'         Defendants' Counter-         Plaintiff's Objections    Plaintiff's Counter-         Defendants'
    Designations               Objections              Designations                to Defendants'        Counter Designations         Objections to
                                                                                Counter-Designations                               Plaintiff's Counter-
Line Start   Line End                              Line Start    Line End                                Line Start   Line End    Counter Designations
494:10       494:16       IDe; ID; SP              490:25        491:6          R,C                      492:11       492:19     IDe, ID, V, SP, PK
496:22       497:5        IDe; ID; V; SP; 1002     490:25        491 :6         R,C                      492:11       492:19     IDe, ID, V, SP, PK
497:6        497:13       IDe; ID; V; SP; 1002     490:25        491:6          R,C                      492:11       492:19     IDe, ID, V, SP, PK
497:14       497:17       IDe; V
497:19       498:6        IDe; ID; 1002; SP        490:25        491 :6         R,C                      492:11       492:19     IDe, ID, V, SP, PK
499: 11      500:13       IDe; ID; 1002; H; V;     490:25        491:6          R,C                      492: 11      492:19     IDe, ID, V, SP, PK
                          SP;M
500:20       501:4        IDe; ID; 1002; H; SP     490:25        491:6          R,C                      492:11       492:19     IDe, ID, V, SP, PK
502: 11      502:25       IDe; ID; 1002; H; V;     490:25        491:6          R,C                      492:11       492:19     IDe, ID, V, SP, PK
                          SP
503:6        503:23       IDe; ID; 1002; H; V;     490:25        491:6          R,C                      492:11       492:19     IDe, ID, V, SP, PK
                          SP
504:3        504:21       IDe; ID; 1002; V; SP     490:25        491 :6         R,C                      492: 11      492:19     IDe, ID, V, SP, PK
                                                   504:22        505:13
509:18       510:13       IDe; NT; 1002
510:17       511: 1       IDe; H; 1002
511 :9       511:20       IDe; ID; H; 1002; SP     511 :2        511 :8         R,C
511 :23      512:7        IDe; H; l 002; SP
513:15       513:24       IDe; H; 1002, SP
513:25       514:9        IDe; H; 1002; SP
514:17       514:22       IDe; H; 1002; SP
514:25       515:11       IDe; SP; V
516: 17      516:20       IDe; F
518:20       518:24       IDe; F; SP; 701; IO; V



                                                                            8
                        Case 1:15-cv-07025-RMB-JS Document 669-5 Filed 05/30/19 Page 34 of 98 PageID: 39292



                                         Eagle View Technologies, Inc. et al. v. Xactware Solutions, Inc. et. al.
                                                    Case No. 15-cv-07025 (RBK/JS) (Dist. N.J.)

                                                         Plaintiff's Affirmative Designations

                                                           Jeffery Lewis (October 25, 2017)

     Plaintiffs                  Defendants'         Defendants' Counter-        Plaintiff's Objections    Plaintiff's Counter-        Defendants'
    Designations                 Objections             Designations                to Defendants'        Counter Designations        Objections to
                                                                                 Counter-Designations                              Plaintiff's Counter-
Line Start   Line End                                Line Start   Line End                                Line Start   Line End   Counter Designations
519:3        519:7        IDe;   F; SP; 701; IO; V
519:10       519: 10      IDe;   F; SP; 701; IO; V
574:1        574:4        IDe;   H; 1002
574:7        574:11       IDe;   H; 1002




                                                                             9
                         Case 1:15-cv-07025-RMB-JS Document 669-5 Filed 05/30/19 Page 35 of 98 PageID: 39293



                                         Eagle View Technulugies, Inc. et al. v. Xactware Solutions, Inc. et. al.
                                                    Case No. 15-cv-07025 (RBK/JS) (Dist. N.J.)

                                                           Plaintiff's Affirmative Designations

                                                          James Loveland (November 29, 2017)

        Plaintiff's             Defendants'         Defendants' Counter-      Plaintiff's Objections      Plaintiff's Counter-        Defendants'
       Designations             Objections              Designations             to Defendants'          Counter Designations        Objections to
                                                                              Counter-Designations                                Plaintiff's Counter-
Line Start    Line End                             Line Start     Line End                               Line Start   Line End   Counter Designations
6:17          6:18
21 :12        21 :16
34:17         34:19       ID                       34:20         34:21        IC, In                    34:25         35:4       R, IC
34:22         34:23       ID                       34:20         34:21        IC, In                    34:25         35:4       R,IC
34:25         35:4        R, ID                    34:20         34:21        IC, In
36:1          36:3
37:7          37:18       ID                       37:4          37:6
37:25         38:1        R                        37:4          37:6
38:12         38:13       R                        37:4          37:6
38:15         38:17       R
38:18         38:22       R
38:23         39:5        R
39:15         39:21       R
63:25         64:1        R,ID                     64:9          64:10
                                                   64:14         64:15
64:6          64:7        R, ID                    64:9          64:10
                                                   64:14         64:15
65:19         65:20       R,   V,C,ID              66:12         66:17
65:24         66:7        R,   V, C, ID            66:12         66:17
66:9          66:10       R,   V, C, JD            66:12         66:17
74:6          74:12       R,   F, PK, SP, ID       75:13         75:14        R,P,ML                    77:18         77:20      F;NE
                                                   75:17         75:18        R,P,ML                    77:18         77:20
                                                   75:22         75:25        R,P,ML                    77:18         77:20
                                                   76:2          76:7         R,P,ML                    77:18         77:20
                         Case 1:15-cv-07025-RMB-JS Document 669-5 Filed 05/30/19 Page 36 of 98 PageID: 39294



                                          Eagle View Technologies, Inc. et al. v. Xactware Solutions, Inc. et. al.
                                                     Case No. 15-cv-07025 (RBK/JS) (Dist. N.J.)

                                                           Plaintiff's Affirmative Designations

                                                           James Loveland (November 29, 2017)

        Plaintiff's           Defendants'            Defendants' Counter-        Plaintiff's Objections    Plaintiff's Counter-        Defendants'
       Designations           Objections                 Designations               to Defendants'        Counter Designations        Objections to
                                                                                 Counter-Designations                              Plaintiff's Counter-
Line Start    Line End                              Line Start    Line End                                Line Start   Line End   Counter Designations
                                                    76:9         76:17                                    77:18        77:20
77:5          77:9        R, F, V, PK, NE, SP
79:20         79:24       R,F,SP
80:1          80:2        R,F,SP
80:4          80:5        V, SP
81 :1         81 :5       NE,V
82:18         82:24       F, V, SP                  83:1         83:4            R,P,ML                                           V;ID
                                                    83:12        84:2            R,P,ML                   84:3         84:7
84:3          84:7        V,ID                      85:11        85:16                                    85:23        86:6       V; IC; PK; SP
                                                    114:16       114:19          R,P,ML                   114:20       114:23     PK; SP
84:9          84:11       V, F, NE, SP, TD          84:14        84:18                                                            V; IC; PK; SP
                                                    85:11        85:16                                    85:23        86:6
84:19         84:23       V, F, NE, SP, TD          84:14        84:16                                                            V; IC; PK; SP
                                                    85:11        85:16                                    85:23        86:6
85:23         86:1        V,ID                      85:11        85:16                                                            PK; SP
                                                    114: 16      114: 19         R,P,ML                   114:20       114:23
86:2          86:6        PK, SP, V, ID             83:12        84:2            R,P,ML                   84:3         84:7       V; IC
86:9          86:17       ID                        87:11        87:23           F, V, Spec               87:25        88:7       F, NE, SP, IC
                                                    108:23       109: 15         F, V, Spec               87:25        88:7
87:25         88:7        F, NE, SP, ID             91 :6        91 :16                                   106:24       107:5      V, F, NE, SP, PK, P
                                                                                                          110:5        110:16     F, V, H, PK, SP
                                                    108.23        109: 15        F, V, Spec
92:5          92:12       V,ID                      91 :6         91 :16                                  106:24       107:5      V, F, NE, SP, PK, P
                                                                                                          110:5        110:16     F, V, H, PK, SP


                                                                             2
                        Case 1:15-cv-07025-RMB-JS Document 669-5 Filed 05/30/19 Page 37 of 98 PageID: 39295



                                        Eagle Vie.v Technologies, Inc. et al. v. Xactware Solutions, Inc. et. al.
                                                    Case No. 15-cv-07025 (RBK/JS) (Dist. N.J.)

                                                           Plaintiff's Affirmative Designations

                                                       James Loveland (November 29, 2017)

     Plaintiffs               Defendants'          Defendants' Counter-          Plaintiffs Objections    Plaintiffs Counter-        Defendants'
    Designations              Objections              Designations                  to Defendants'       Counter Designations        Objections to
                                                                                 Counter-Designations                             Plaintiffs Counter-
Line Start   Line End                             Line Start      Line End                               Line Start   Line End   Counter Designations
                                                                                                         104:2        104:10     V; NE; F; PK; SP
                                                  91 :25         92:4            F, V, Spec
92:13        92:23       ID                       91 :25         92:4            F, V, Spec              93:10        93:17      JC; V; M; F
                                                  92:24          93:5
97:18        97:22       Cmpd, F, NE
97:24        97:25       Cmpd, F, NE
98:3         98:4        V, Cmpd
98:7         98:11       V, Cmpd
105:1        105:5       V, SP, NE, F             105:6          105:9                                   110:5        110: 16    F, V, H, PK, SP
                                                                                                         104:2        104:10     V; NE; F; PK; SP
106:24       107:3       V, F, NE, SP, PK, P,     106:1          106:2           F, V, Spec              279:13       279:22     R, SP, PK, NE, V, F,
                         ID                       106:7          106: 10         F, V, Spec              279:13       279:22     P, H, IC (for all)
107:4        107:5       V, F, NE, SP, PK, P,     106:1          106:2           F, V, Spec              279:13       279:22     R, SP, PK, NE, V, F,
                         ID                                                                              281 :22      281 :25    P, H, IC (279:13-22)
                                                                                                         282:14       282:25     R, NE, F, JC (281:22-
                                                  106:7          106: 10         F, V, Spec              279:13       279:22     25)
                                                                                                         281 :22      281 :25    V (282:14-25)
                                                                                                         282:14       282:25     R, SP, PK, NE, V, F,
                                                                                                                                 P, H, IC (279:13-22)
110:5        110:6       F, V, H, PK, SP
110:7        110:8       F, V, H, PK, SP
110:9        110: 16     F, V, H, PK, SP, JD      108:23         109: 15         F, V, Spec
110:20       111 :1      V, PK, SP, P, ID         108:23         109:15          F, V, Spec
113:2        113:4       JD, F, NE, SP, PK, M     113:5          113:6           V, Spec                 116:4        116:12     F, SP, PK, H, V, IC


                                                                             3
                        Case 1:15-cv-07025-RMB-JS Document 669-5 Filed 05/30/19 Page 38 of 98 PageID: 39296


                                      Eagle View Technologies, Inc. et al. v. Xactware Solutions, Inc. et. al.
                                                 Case No. 15-cv-07025 (RBK/JS) (Dist. N.J.)

                                                        Plaintiff's Affirmative Designations

                                                     James Loveland (November 29, 2017)

     Plaintiffs              Defendants'         Defendants' Counter-         Plaintiffs Objections    Plaintiffs Counter-         Defendants'
    Designations             Objections              Designations                to Defendants'       Counter Designations        Objections to
                                                                              Counter-Designations                             Plaintiffs Counter-
Line Start   Line End                           Line Start     Line End                               Line Start   Line End   Counter Designations
                                                113:13        113 :21         F, V, Spec              116: 16      116:18     F, SP, PK, H, V, IC
113:7        113:11      ID, F, NE, SP, PK, M   113:5         113:6                                   116:4        116:12     F, SP, PK, H, V, IC
                                                113:13        113:21          H                       116: 16      116:18     F, SP, PK, H, V, IC

113:22       113 :25     ID, H, F, NE, SP,      114:2         114:2
                         PK,M
114:4        114:7       ID, H, F, NE, SP,      114:2         114:2
                         PK,M
115:10       115:13      H, F, SP, PK, ID       85: 11        85:16                                   85:23        86:6       V; ID; PK; SP
                                                114:16        114:19          P,R,ML                  114:20       114:23     PK; SP
                                                115:14        115:17          H                       116:4        116:12     F, SP, PK, H, V,   IC
                                                                                                      116:16       116:18     F, SP, PK, H, V,   IC
116: 11      116:12      F, SP, PK, H, V, ID    115:18        115:20          F, V, Spec, C, PK       116:4        116:12     F, SP, PK, H, V,   IC
                                                                                                      116:16       116:18     F, SP, PK, H, V,   IC
                                                115:23        115:25          F, V, Spec, C, PK       116:4        116:12     F, SP, PK, H, V,   IC
                                                                                                      116:16       116:18     F, SP, PK, H, V,   IC
116:16       116:18      F, SP, PK, H, V, ID    115:18        115 :20         F, V, Spec, C, PK       116:4        116:12     F, SP, PK, H, V,   JC
                                                                                                      116:16       116:18     F, SP, PK, H, V,   IC
                                                115 :23       115:25          F, V, Spec, C, PK       116:4        116:12     F, SP, PK, H, V,   IC
                                                                                                      116:16       116:18     F, SP, PK, H, V,   IC
116:22       117:3       F, SP, PK, H, V, JD    115:18        115:20          F, V, Spec, C, PK       116:4        116:12     F, SP, PK, H, V,   IC
                                                                                                      116:16       116:18     F, SP, PK, H, V,   IC
                                                115:23        115:25          F, V, Spec, C, PK       116:4        116:12     F, SP, PK, H, V,   IC
                                                                                                      116:16       116:18     F, SP, PK, H, V,   IC



                                                                          4
                        Case 1:15-cv-07025-RMB-JS Document 669-5 Filed 05/30/19 Page 39 of 98 PageID: 39297


                                          Eagle View Technologies, Inc. et al. v. Xactware Solutions, Inc. et. al.
                                                     Case No. 15-cv-07025 (RBK/JS) (Dist. N.J.)

                                                            Plaintiff's Affirmative Designations

                                                         James Loveland (November 29, 2017)

     Plaintiffs               Defendants'            Defendants' Counter-         Plaintiffs Objections    Plaintiffs Counter-        Defendants'
    Designations              Objections                Designations                 to Defendants'       Counter Designations        Objections to
                                                                                  Counter-Designations                             Plaintiffs Counter-
Line Start   Line End                               Line Start     Line End                               Line Start   Line End   Counter Designations
117:4        117:6       ID, F, NE, SP, PK,         117:7         117:8
                         H,V,M
117:9        117:11      ID, F, NE, SP, PK,         117:7         117:8
                         H,V,M
117:13       118:2       F, NE, SP, PK, H, V,       117:7         117:8                                   116:4        116:12     F,   SP,   PK,   H,   V,   IC
                         M,L,ID                     115:18        115 :20         F, V, Spec, C, PK       116:16       116:18     F,   SP,   PK,   H,   V,   IC
                                                                                                          116:4        116:12     F,   SP,   PK,   H,   V,   IC
                                                    115 :23       115:25          F, V, Spec, C, PK       116:16       116:18     F,   SP,   PK,   H,   V,   IC

118:18       118:20      ID, F, SP, PK              118:24        119: I
119:2        119:5       ID, F, SP, PK              118:24        119: I
127:1        127:5       NE, F, SP, PK, V, M,       125:18        126:15
                         ID, 1002
127:7        127:11      F, MD, SP, PK, ID,         125:18        126: 15
                         1002
127:15       127:20      F, MD, SP, PK,             125:18        126: I 5
                         1002, ID
128:22       128:23      ID, PK, SP, F, M           128:11        128:20                                  129:24       130:1      F; V; SP; PK; IC
                                                                                                          130:9        130:12     F; V; SP; PK; IC
                                                    129:1         129:2
129:3        129:4        ID, PK, SP, F             128:11        128:20                                  129:24       130:1      F; V; SP; PK; IC
                                                                                                          130:9        130:12     F; V; SP; PK; IC
                                                    129:1         129:2
129:6        129:12       PK, SP, R, F, NE, ID      128:11        128:20                                  129:24       130:1      F; V; SP; PK; IC


                                                                              5
                        Case 1:15-cv-07025-RMB-JS Document 669-5 Filed 05/30/19 Page 40 of 98 PageID: 39298


                                          Eagle View Technologies, Inc. et al. v. Xactware Solutions, Inc. et. al.
                                                     Case No. 15-cv-07025 (RBK/JS) (Dist. N.J.)

                                                             Plaintiff's Affirmative Designations

                                                         James Loveland (November 29, 2017)

     Plaintiffs               Defendants'            Defendants' Counter-          Plaintiffs Objections    Plaintiffs Counter-         Defendants'
    Designations              Objections                Designations                  to Defendants'       Counter Designations        Objections to
                                                                                   Counter-Designations                             Plaintiffs Counter-
Line Start   Line End                               Line Start      Line End                               Line Start   Line End   Counter Designations
                                                                                                           130:9        130:12     F; V; SP; PK; IC
                                                    129:1          129:2
144:5        144: 11      ID, V, SP, PK, R          143:7          143: 10         F, V,   Spec            164:9        164:13     R, V, SP, F (for all)
                                                    143:13         144:4           F, V,   Spec            164:9        164:13
                                                    144:12         144: 19         F, V,   Spec            164:9        164:13
                                                    144:21         144:25          F, V,   Spec            164:9        164:13
                                                    145:3          145:7           F, V,   Spec            164:9        164:13
151:14       151:17       SP, PK, ID, R             151 :21        151 :22                                 164:25       165:6      F; V; SP; PK (for all)
                                                    151 :2         151 :8          F, V, Spec              164:25       165:6
151 :25      152:2        SP, PK, ID, R             151 :21        151 :22                                 164:25       165:6      F; V; SP; PK (for all)
                                                    151 :2         151 :8          F, V, Spec              164:25       165:6
154:6        154:12       R, SP, PK, F, V, NE,      153:l          153:5           ML, R, P, Char, NR
                          ID, P                     153:9          154:5           ML, R, P, Char, NR
164:9        164:13       R, V, SP, F
166:6        166:8        F, V, NE, SP
166:12       166:17       F, V, NE, SP
167:6        167:7        F, V, NE, F, SP
167:13       167:16       F, V, NE, F, SP, ID       167:18         167:22          F, V, Spec
                                                    167:25         169:4           F,P, V,ML
169:7        169:8        F, SP, PK, V
169:13       169: 16      F, SP, PK, V
169:18       169:23       F, SP, PK, V
170:17       170:20       F, SP, PK, V, NE, P,      171 :5         171 :8
                          ID


                                                                               6
                        Case 1:15-cv-07025-RMB-JS Document 669-5 Filed 05/30/19 Page 41 of 98 PageID: 39299


                                       Eagle View Technologies, Inc. et al. v. Xactware Solutions, Inc. et. al.
                                                  Case No. 15-cv-07025 (RBK/JS) (Dist. N.J.)

                                                          Plaintiff's Affirmative Designations

                                                      James Loveland (November 29, 2017)

     Plaintiff's              Defendants'         Defendants' Counter-          Plaintiff's Objections    Plaintiff's Counter-        Defendants'
    Designations              Objections             Designations                  to Defendants'        Counter Designations        Objections to
                                                                                Counter-Designations                              Plaintiff's Counter-
Line Start   Line End                            Line Start      Line End                                Line Start   Line End   Counter Designations
170:24       171 :2      F, SP, PK, V, NE, P,    171 :5         171 :8
                         ID
172:3        172:5       ID, SP, V               172:6          172:8
172:10       172: 15     ID, SP, V, PK           172:6          172:8
                                                 172:16         172: 19
173: 11      173:14       M, F, V, NE, ID        173:20         173:23
173: 17      173: 18      M, F, V, NE, ID        173:20         173:23
174:15       174:19       R, SP, V, ID           174:20         174:24
174:25       175:2        F, NE, SP, PK, ID      174:20         174:24
175:5        175:7        F, NE, SP, PK, ID      174:20         174:24
175:9        175:14       F, NE, SP, PK, V       174:20         174:24
176:25       177:4        F, M, NE, SP, PK, V
177:8        177:8        F, M, NE, SP, PK, V,   177:11         177:13          F, V, PK, Spec           187:3        187:15     IC;V
                          ID                     177:16         177:20          F, V, PK, Spec, P        187:3        187:15     IC;V
187:3        187:7        ID, V                  187:1          187:1
187:8        187:15       ID, V                  187:16         188:4           F, Spec, PK              176:25       177:4      F,   M, NE,   SP, PK,   V
                                                                                                         177:8        177:8      F,   M, NE,   SP, PK,   V
                                                 188:8          188:13          F, Spec, PK              176:25       176:25     F,   M, NE,   SP, PK,   V
                                                                                                         177:8        177:8      F,   M, NE,   SP, PK,   V
210:8        210:12       ID                     210: 13        210: 15         F,   Spec, V
211:11       211:15       ID, NE, V, SP, PK, F   211 :16        211 :21         F,   Spec, R, P
                                                 212: 15        212:20          F,   Spec, R, P
                                                 212:25         213:4           F,   Spec
                                                 213:7          213:10          F,   Spec


                                                                            7
                        Case 1:15-cv-07025-RMB-JS Document 669-5 Filed 05/30/19 Page 42 of 98 PageID: 39300


                                       Eagle View Technologies, Inc. et al. v. Xactware Solutions, Inc. et. al.
                                                  Case No. 15-cv-07025 (RBK/JS) (Dist. N.J.)

                                                       Plaintiff's Affirmative Designations

                                                      James Loveland (November 29, 2017)

     Plaintiffs              Defendants'          Defendants' Counter-        Plaintiffs Objections       Plaintiffs Counter-        Defendants'
    Designations             Objections              Designations                to Defendants'          Counter Designations        Objections to
                                                                              Counter-Designations                                Plaintiffs Counter-
Line Start   Line End                            Line Start    Line End                                  Line Start   Line End   Counter Designations
                                                 213:12       213:18          F,   Spec
211:22       211 :25     ID, NE, V, SP, PK, F    212:15       212:20          F,   Spec, R, P
                                                 212:25       213:4           F,   Spec
                                                 213:7        213:10          F,   Spec
                                                 213:12       213:18          F,   Spec
212:1        212:5       ID, NE, V, SP, PK, F    212:15       212:20          F,   Spec, R, P
                                                 212:25       213:4           F,   Spec
                                                 213:7        213:10          F,   Spec
                                                 213:12       213:18          F,   Spec
212:10       212:14      ID, NE, V, SP, PK, F    212: 15      212:20          F,   Spec, R, P
                                                 212:25       213:4           F,   Spec
                                                 213:7        213:10          F,   Spec
                                                 213:12       213:18          F,   Spec
216:14       216:21      NT
216:24       217:2       ID, 1002                217:3        217:9           F, V, Spec
241 :16      241 :19     M, V,R,ID               241 :23      242:13          F, Spec
249:23       250:6       NT, 1002
260:18       260:21      M, V, R, P, F, SP,      255:8        255:20          F, Spec,   R, P, C, Char
                         PK, LC, Arg, ID         255:25       256:22          F, Spec,   ML, R, P, C,
                                                 257:8        257:16          Char
                                                 257:20       259:13          F, Spec,   R, P, C, Char
                                                 259:15       259:16          F, Spec,   ML, R, P, C,
                                                 259:20       259:20          H, Char
                                                 259:23       260:16          F, Spec,   V, R



                                                                          8
                        Case 1:15-cv-07025-RMB-JS Document 669-5 Filed 05/30/19 Page 43 of 98 PageID: 39301


                                       Eagle View Technologies, Inc. et al. v. Xactware Solutions, Inc. et. al.
                                                  Case No. 15-cv-07025 (RBK/JS) (Dist. N.J.)

                                                          Plaintiff's Affirmative Designations

                                                      James Loveland (November 29, 2017)

     Plaintiff's             Defendants'          Defendants' Counter-          Plaintiff's Objections    Plaintiff's Counter-        Defendants'
    Designations             Objections              Designations                  to Defendants'        Counter Designations        Objections to
                                                                                Counter-Designations                              Plaintiff's Counter-
Line Start   Line End                            Line Start      Line End                                Line Start   Line End   Counter Designations
                                                 261 :6         261 :9          R,F,V,R
                                                                                F, Spec, Char, R
                                                                                F, Spec, R, V, C, IC
261 :25      262:5       M, V, R, P, F, SP,      255:8          255:20          F, Spec, R, P, C, Char
                         PK, LC, Arg             255:25         256:22          F, Spec, ML, R, P, C,
                                                 257:8          257:16          Char
                                                 257:20         259:13          F, Spec, R, P, C, Char
                                                 259:15         259:16          F, Spec, ML, R, P, C,
                                                 259:20         259:20          H, Char
                                                 259:23         260:16          F, Spec, V, R
                                                 261 :6         261:9           R,F,V,R
                                                                                F, Spec, Char, R
                                                                                F, Spec, R, V, C, IC
264:18       264:24      NT, 1002
265:5        265:10      H, 1002
266:17       266:22      F, V, R, SP
267: 11      267:13      V, SP, H, 1002, ID      267:14         267:15
268:13       269:1       P, R, H, 1002
270:12       270:16      H, R, P, ID             272:16         272:20          D
277:21       278:2       R, SP, PK, NE, V, F,
                         p
279:13       279:22      R, SP, PK, NE, V, F,    279:23         280:6           Spec, P, F               282:14       282:25     V
                         P, H,ID                 280:9          281:4           Spec, P, F, C            282:14       282:25     V
281 :22      281 :25     R, NE, F, ID            281:5          281 :21         Spec, P, F, C            282:14       282:25     V



                                                                            9
                        Case 1:15-cv-07025-RMB-JS Document 669-5 Filed 05/30/19 Page 44 of 98 PageID: 39302


                                       Eagle View Technologies, Inc. et al. v. Xactware Solutions, Inc. et. al.
                                                  Case No. l 5-cv-07025 (RBKJJS) (Dist. N.J.)

                                                       Plaintiff's Affirmative Designations

                                                      James Loveland (November 29, 2017)

     Plaintiff's             Defendants'          Defendants' Counter-         Plaintiff's Objections    Plaintiff's Counter-        Defendants'
    Designations             Objections              Designations                 to Defendants'        Counter Designations        Objections to
                                                                               Counter-Designations                              Plaintiff's Counter-
Line Start   Line End                            Line Start    Line End                                 Line Start   Line End   Counter Designations
282:14       282:17      V
289:6        289:8       F, NE, Arg, R, SP,
                         PK, V, H, 1002, LC,
                         p
289:11       289:16      R, V, F, 1002, SP,      284:14       284: 18       F, Spec, P, C               282:14       282:25     V
                         NE,MD,P,ID              284:22       285:25        F, Spec, P, C               282:14       282:25     V
291:16       291:19      ID, SP, IO, 701, V,     291 :14      291 :15       Spec, F, V, IC
                         R, P, LC, F, NE, PK
291 :23      292:4       ID, SP, IO, 701, V,     291:14       291: 15       Spec, F, V, IC
                         R, P, LC, F, NE, PK
292:21       292:23      ID, SP, IO, 701, V,     292:20       292:20        F, IC
                         R, P, LC, F, NE, PK
293:1        293:2       ID, SP, IO, 701, V,     292:20       292:20
                         R, P, LC, F, NE, PK
293:19       294:1       V, F, R, P, NE, SP,
                         PK,LC
294:6        294:14      A, PK, SP, ID, I 002    294:15       294:21        IC,AT
294:22       295:1       ID, A, PK, SP, H,       294:15       294:21        IC,AT
                         1002
295:9        295:15      ID,A,R,H                295:2        295:8         R,NR                        293:19       294:1      V, F, R, P, NE, SP,
                                                 295:16       296:1                                     293:19       294:1      PK, LC (for all)
                                                 296:13       296:19
296:6        296:7        ID,A,R,H               295:2        295:8            R,NR                     293:19       294:1      V, F, R, P, NE, SP,
                                                 295:16       296:1                                     293:19       294:1      PK, LC (for all)


                                                                          10
                        Case 1:15-cv-07025-RMB-JS Document 669-5 Filed 05/30/19 Page 45 of 98 PageID: 39303


                                         Eagle View Technologies, Inc. et al. v. Xactware Solutions, Inc. et. al.
                                                    Case No. l 5-cv-07025 (RBK/JS) (Dist. N.J.)

                                                         Plaintiff's Affirmative Designations

                                                        James Loveland (November 29, 2017)

     Plaintiff's              Defendants'           Defendants' Counter-         Plaintiff's Objections    Plaintiff's Counter-        Defendants'
    Designations              Objections               Designations                 to Defendants'        Counter Designations        Objections to
                                                                                 Counter-Designations                              Plaintiff's Counter-
Line Start   Line End                              Line Start    Line End                                 Line Start   Line End   Counter Designations
                                                   296:13       296:19
296:9        296:11      ID,A,R,H                  295:2        295:8            R,NR                     293:19       294:1      V, F, R, P, NE, SP,
                                                   295:16       296:1                                     293:19       294:1      PK, LC (for all)
                                                   296:13       296:19
298:7        298:25      R, P, M, MD, H, PK,       298:3        298:6
                         1002, ID, SP              294:8        294:9
299:7        299:12      NT, 1002
299:19       299:24      NE, MD, R, P, SP,         299:25       301: 1           F, Spec, V, Char         301 :2       301:4      F; V; NE; SP
                         PK, F, H, ID, 1002                                                               301:9        301:13     F; V;NE; SP
305:22       306:5       NT, 1002
306:6        306:8
306:18       306:23      SP, PK, R, P, F, NE,
                         V
312:7        312:11      PK, SP, NE, F, R
312:12       312:17      F, SP, 1002, ID, PK       312:25       313:2            F,   Spec, PK
                                                   313:7        313:10           F,   Spec, PK
312: 19      312:23      F, SP, PK, ID             312:25       313:2            F,   Spec, PK
                                                   313:7        313:10           F,   Spec, PK
313:18       313:25      NE, F, SP, PK, H,
                         1002
314:1        314:8       R, P, F, ID               3 I 5:1      315:3            V,   Spec                293:19       294:1      V, F, R, P, NE, SP,
                                                   315:7        315:10           V,   Spec                293:19       294:1      PK, LC (for all)
                                                   315:13       315:19           V,   Spec                293:19       294:1
315:20       315:22       V, SP, PK, IO, LC,       315: 1       315:3            V,   Spec                293:19       294:1      V, F, R, P, NE, SP,


                                                                            11
                        Case 1:15-cv-07025-RMB-JS Document 669-5 Filed 05/30/19 Page 46 of 98 PageID: 39304


                                       Eagle View Technologies, Inc. et al. v. Xactware Solutions, Inc. et. al.
                                                  Case No. 15-cv-07025 (RBK/JS) (Dist. N.J.)

                                                         Plaintiff's Affirmative Designations

                                                      James Loveland (November 29, 2017)

     Plaintiffs              Defendants'          Defendants' Counter-          Plaintiffs Objections    Plaintiffs Counter-        Defendants'
    Designations             Objections               Designations                 to Defendants'       Counter Designations        Objections to
                                                                                Counter-Designations                             Plaintiffs Counter-
Line Start   Line End                            Line Start     Line End                                Line Start   Line End   Counter Designations
                         R, P, F, NE, ID         315:7         315:10       V,    Spec                  293:19       294:1      PK, LC (for all)
                                                 315:13        315:19       V,    Spec                  293:19       294:1
315:25       315:25      V, SP, PK, IO, LC,      315:1         315:3        V,    Spec                  293:19       294:1      V, F, R, P, NE, SP,
                         R, P, F, NE, ID         315:7         315:10       V,    Spec                  293:19       294:1      PK, LC (for all)
                                                 315:13        315:19       V,    Spec                  293:19       294:1
315:25       316:2       V, SP, PK, IO, LC,      315:1         315:3        V,    Spec                  293:19       294:1      V, F, R, P, NE, SP,
                         R, P, F, NE, ID         315:7         315:10       V,    Spec                  293:19       294:1      PK, LC (for all)
                                                 315:13        315:19       V,    Spec                  293:19       294:1
329:19       329:22      NT, 1002
329:24       330:2       NT, H, 1002
330:3        330:15      NT, 1002
330:23       331:4       R
331:7        331: 13     R
348:13       348:22      R, C, P, ID             349:22        349:24
348:25       349:21      R, C, P, ID             349:22        349:24
351 :17      351: 19     H, R, C, SP, F, NE,     352:2         352:4
                         ID, P
352:6        352: 10     H, R, C, SP, F, NE,     352:2         352:4
                         ID,P
353:16       353:24      H, R, C,F,NE, P
354:12       354:14      F, SP, NE, R, C, P
354: 17      354:18      F, SP, NE, R, C, P
357:4        357:12      R,C,P
359:18       360:4       R, C, SP, PK, P


                                                                           12
                        Case 1:15-cv-07025-RMB-JS Document 669-5 Filed 05/30/19 Page 47 of 98 PageID: 39305


                                      Eagle View Technologies, Inc. et al. v. Xactware Solutions, Inc. et. al.
                                                 Case No. 15-cv-07025 (RBK/JS) (Dist. N.J.)

                                                      Plaintiff's Affirmative Designations

                                                     James Loveland (November 29, 2017)

     Plaintiff's             Defendants'         Defendants' Counter-         Plaintiff's Objections    Plaintiff's Counter-       Defendants'
    Designations             Objections              Designations                to Defendants'        Counter Designations        Objections to
                                                                              Counter-Designations                              Plaintiffs Counter-
Line Start   Line End                           Line Start    Line End                                 Line Start   Line End   Counter Designations
360:6        360:9       R, C, SP, PK, P
361 :20      362:5       R, C, SP, PK, V
366:14       366: 16     V, SP, R, C, ID        365:23       365:23        Spec, F, V,   R,   Char
                                                366:2        366:3         Spec, F, V,   R,   Char
366:18       366:19      V, SP, R, C, ID        365:23       365:23        Spec, F, V,   R,   Char
                                                366:2        366:3         Spec, F, V,   R,   Char




                                                                         13
                        Case 1:15-cv-07025-RMB-JS Document 669-5 Filed 05/30/19 Page 48 of 98 PageID: 39306


                                      Eagle View Technologies, Inc. et al. v. Xactware Solutions, Inc. et. al.
                                                 Case No. 15-cv-07025 (RBK/JS) (Dist. N.J.)

                                                        Plaintiff's Affirmative Designations

                                                        Jarron Merrill (February 22, 2018)

     Plaintiffs               Defendants'        Defendants' Counter-      Plaintiffs Objections       Plaintiffs Counter-       Defendants'
    Designations              Objections             Designations             to Defendants'          Counter Designations       Objections to
                                                                           Counter-Designations                               Plaintiffs Counter-
Line Start   Line End                            Line Start    Line End                              Line Start   Line End   Counter Designations
7:15         7:22
9:2          9:9          ID                     9:10          9:10
17:24        I 8:2        R,C,P
I 8:6        18:6         R,C,P
I 8:16       19:2         SP, PK
19:6         20:2         SP,PK
20:6         20:8         SP,PK
20:11        21 :3        SP,PK
21:7         21 :9        SP,PK
116:23       117:15       SP, PK, A, 1002        124:9         124: I 2    R,C,P                     I 24: 18     124:21     V,PK,R
                                                 124: 16       124:17
135:11       136:3        PK, SP, A, 1002        131:19        133:8       R,C,P
                                                 133:11        134:2
                                                 134:5         134:10
                                                 I 34: 12      134:22
                        Case 1:15-cv-07025-RMB-JS Document 669-5 Filed 05/30/19 Page 49 of 98 PageID: 39307


                                         Eagle View Technologies, Inc. et al. v. Xactware Solutions, Inc. et. al.
                                                    Case No. 15-cv-07025 (RBK/JS) (Dist. N.J.)

                                                            Plaintiff's Affirmative Designations

                                                            Magnus Olson (December 1, 2017)

     Plaintiffs                Defendants'          Defendants' Counter-       Plaintiffs Objections     Plaintiffs Counter-        Defendants'
    Designations               Objections               Designations              to Defendants'        Counter Designations        Objections to
                                                                               Counter-Designations                              Plaintiffs Counter-
Line Start   Line End                               Line Start     Line End                             Line Start   Line End   Counter Designations
6:9          6:10
56:14        57:2         R, F, ID, PK              57:3           58:3        F,   PK,   Spec
58:4         58:5         R, SP, PK, V              57:3           58:3        F,   PK,   Spec
58:9         58:13        R, SP,PK, V               57:3           58:3        F,   PK,   Spec
58:15        59:9         R, SP,PK                  57:3           58:3        F,   PK,   Spec
63:6         63:13        Cmpd, V, R, PK, H
63:20        64:9         PK, H, R, SP              64:10          64:17
66:25        67:3         F, SP, PK, R
76:7         76:16        F, SP, PK, ID             76:19          76:23       R, Spec
76:17        76:18        F, SP, PK, ID             76:19          76:23       R, Spec
79:1         79:9         F, ID, PK, SP             69:21          70:1        R                        69:5         69:20      IC
                                                    79:10          79:11                                79:18        80:12      R;V;SP
                                                    79:13          79:13
                                                    79:15          79:17
80:14        80:19        F, SP, V, M
80:25        81 :2        R, F, JD, P, NR           81 :3          81 :10      R,P                      81: 11       81 :21     R; SP
                                                                                                        82:2         82:9       R;SP
84:22        85:5         ID, F, SP, V              84:13          84:21       C
                                                    85:6           85:15
85:18        86:16        JD, SP, F, PK, C, V       85:6           85:15
                                                    86:17          86:19
86:22        87:3         F, SP, PK, NE             87:4           87:14       F, PK, Spec              87:15        87:17
                                                                                                        87:20        87:23
88:14        88:19        PK, SP, Cmpd, V, NE       87:25          88:13       F,PK,H                   87:15        87:17
                        Case 1:15-cv-07025-RMB-JS Document 669-5 Filed 05/30/19 Page 50 of 98 PageID: 39308


                                         Eagle View Technologies, Inc. et al. v. Xactware Solutions, Inc. et. al.
                                                    Case No. 15-cv-07025 (RBK/JS) (Dist. N.J.)

                                                           Plaintiff's Affirmative Designations

                                                            Magnus Olson (December 1, 2017)

     Plaintiffs               Defendants'           Defendants' Counter-         Plaintiffs Objections    Plaintiffs Counter-        Defendants'
    Designations              Objections                Designations                to Defendants'       Counter Designations        Objections to
                                                                                 Counter-Designations                             Plaintiffs Counter-
Line Start   Line End                               Line Start    Line End                               Line Start   Line End   Counter Designations
                                                    88:20         89:15                                  87:20        87:23
89:16        89:20       V,PK, SP
90:5         91 :3       R, SP, NE, LD
91:6         92:1        R, V, SP, PK, NE
93:10        93:16       R, ID, V, SP               93:7          93:9
93:18        94:2        R
94:17        95:8        R, SP, Cmpd                96:6          96:11          R,C
95:15        95:18       R
96:20        96:22       R, V, ID, PK               96:23         97:3           R,C
97:4         97:9        R, V, SP, PK, ID           96:23         97:3           R,C
98:13        98:16       R, V, PK, SP
100:1        100: 11     R, SP, PK
100:12       101 :9      R, SP, PK
102:21       102:24      ID,R,V                     102:9         102: 11        F, PK, Spec             101:18       101 :21    M; NE; F;   SP; PK
                                                    102:14        102:17                                 101 :25      102:5      M; NE; F;   SP; PK
                                                    102:25        103:3                                  203:2        203:22     1002; R
103:8        104:1        ID, R, V, SP              103:5         103:7          F, PK, Spec             101:18       101 :21    M; NE; F;   SP; PK
                                                    102:25        103:3                                  101 :25      102:5      M; NE; F;   SP; PK
                                                                                                         203:2        203:22     1002; R
104:17       104:22      R, SP
104:23       105:4       SP, PK, NE, LD, F
105:5        105:12      NE, LD, R, LC, F
105: 13      106:1       F,PK,R
106:3        106:8       ID, V, SP                  106:9         106:9



                                                                             2
                        Case 1:15-cv-07025-RMB-JS Document 669-5 Filed 05/30/19 Page 51 of 98 PageID: 39309


                                         Eagle View Technolo~ies, Inc. et al. v. Xactware Solutions, Inc. et. al.
                                                    Case No. 15-cv-07025 (RBK/JS) (Dist. N.J.)

                                                         Plaintiff's Affirmative Designations

                                                          Magnus Olson (December 1, 2017)

      Plaintiff's             Defendants'           Defendants' Counter-        Plaintiff's Objections    Plaintiff's Counter-        Defendants'
     Designations             Objections                Designations               to Defendants'        Counter Designations        Objections to
                                                                                Counter-Designations                              Plaintiff's Counter-
Line Start   Line End                               Line Start   Line End                                Line Start   Line End   Counter Designations
106: 10      106: 15     ID, V, SP                  106:9        106:9
106:18       106:24      SP, F, PK, V
106:25       107:3       SP,F,NE,LD
108:5        108:7       ID, SP, V                  108:8        108:11         R
108:13       109:22      ID, PK                     108:8        108: 11        R, C, PK, Spec
                                                    109:25       110:3
                                                    110:6        110:24
111 :2       111:19      ID, SP, PK, V              110:6        110:24         R, C, PK, Spec
114:2        114:14      NR,V, Cmpd, SP, NE.
                         LD,LC
115:4        115:13      ID, SP, PK, V              116:4        116:22                                  203:2        203:22     1002; R
115:14       116:3       ID, V, SP, PK              116:4        116:22                                  203:2        203:22     1002; R
116:23       117: 1      ID, SP, PK, V              116:4        116:22                                  203:2        203:22     1002; R
117:2        117:5       ID, SP, PK, V              116:4        116:22                                  203:2        203:22     1002; R
117:17       117:20      ID, PK, V, NR              118:23       119: 10        R,C                      119: 11      119: 12    IC; SP; PK
118:7        118:22      ID,R                       118:23       119: 10        R,C                      119:16       119:23     IC; SP; PK
119:25       120:17      IP, SP, F, PK, V           118:23       119:10         R,C                      119: 16      119:23     IC; SP; PK
120: 18      121 :4      IP, SP, F, PK, NE.         118:23       119: 10        R,C                      119: 16      119:23     IC; SP; PK
                         LD,LC
121 :5       121:12      IP, SP, F, PK, LC, NR      118:23       119: 10        R,C                      119:16       119:23     IC; SP; PK
121:13       121:16      IP, SP, F, PK, LC          118:23       119:10         R,C                      119: 16      119:23     IC; SP; PK
                                                    121:17       121 :21
121 :22      123:4       IP, SP, F, PK              118:23       119: 10        R, C, F, PK, Spec        119:16       119:23     IC; SP; PK
                                                    123:5        123:23



                                                                            3
                        Case 1:15-cv-07025-RMB-JS Document 669-5 Filed 05/30/19 Page 52 of 98 PageID: 39310


                                         Eagle View Technologies, Inc. et al. v. Xactware Solutions, Inc. et. al.
                                                    Case No. l 5-cv-07025 (RBK/JS) (Dist. NJ.)

                                                         Plaintiff's Affirmative Designations

                                                         Magnus Olson (December 1, 2017)

     Plaintiff's             Defendants'            Defendants' Counter-        Plaintiff's Objections    Plaintiff's Counter-        Defendants'
    Designations             Objections                 Designations               to Defendants'        Counter Designations        Objections to
                                                                                Counter-Designations                              Plaintiff's Counter-
Line Start   Line End                               Line Start   Line End                                Line Start   Line End   Counter Designations
123:25       124:8       ID,A,PK,NT                 124:9        124: 10        R, F, PK, Spec
                                                    128:19       130:18
                                                    138:21       138:24
                                                    139:2        139:8
124: 15      124:18      ID, PK, SP                 124:9        124:10         R, F, PK, Spec
                                                    128: 19      130:18
                                                    138:21       138:24
                                                    139:2        139:8
124:22       125:9       ID, SP, F, PK              128: 19      130:18         R, F, PK, Spec
                                                    138:21       138:24
                                                    139:2        139:8
125: 12      125:24      ID, SP, F, PK              123:5        123:23         R, F, PK, Spec
                                                    128:19       130: 18
                                                    138:21       138:24
                                                    139:2        139:8
126:14       126:18      ID, R                      123:5        123:23         F, PK, Spec
126: 19      126:23      ID, V, SP, PK              123:5        123:23         R, F, PK, Spec
                                                    128:19       130:18
                                                    138:21       138:24
                                                    139:2        139:8
127:2        127:9       ID, SP, F, PK              123:5        123:23         R, F, PK, Spec
                                                    128: 19      130:18
                                                    138:21       138:24
                                                    139:2        139:8
127:10       127:18      ID, V, SP, LF, NR          123:5        123:23         R, F, PK, Spec


                                                                            4
                        Case 1:15-cv-07025-RMB-JS Document 669-5 Filed 05/30/19 Page 53 of 98 PageID: 39311


                                         Eagle View Technologies, Inc. et al. v. Xactware Solutions, Inc. et. al.
                                                    Case No. l 5-cv-07025 (RBK/JS) (Dist. N.J.)

                                                         Plaintiff's Affirmative Designations

                                                          Magnus Olson (December 1, 2017)

     Plaintiffs              Defendants'            Defendants' Counter-        Plaintiffs Objections    Plaintiffs Counter-        Defendants'
    Designations             Objections                 Designations               to Defendants'       Counter Designations        Objections to
                                                                                Counter-Designations                             Plaintiffs Counter-
Line Start   Line End                               Line Start   Line End                               Line Start   Line End   Counter Designations
                                                    128:19       130:18
                                                    138:21       138:24
                                                    139:2        139:8
127:19       128:12      ID, SP, LF, SP, PK         123:5        123:23         R, F, PK, Spec
                                                    128:19       130:18
                                                    138:21       138:24
                                                    139:2        139:8
130:19       131:10      ID, V, SP, PK              128:19       130:18         R, F, PK, Spec          132:15       132: 18    F; SP; PK
                                                    132:2        132:4
                                                    132:7        132:7
                                                    138:21       138:24
                                                    139:2        139:8
134:15       134: 18     ID, R, V, SP, LF, PK       123:5        123:23         F, PK, Spec
134:24       136:4       ID, R, V, SP, LF, PK       123:5        123:23         F, PK, Spec
136:5        136:18      R, V, SP, LF, PK, ID       128: 19      130:18         R, F, PK, Spec
                                                    138:21       138:24
                                                    139:2        139:8
139:10       139:12      SP, PK, ID                 128: 19      130:18         R, F, PK, Spec
                                                    138:21       138:24
                                                    139:2        139:8
139:16       139:17      SP, PK, ID                 128:19       130:18         R, F, PK, Spec
                                                    138:21       138:24
                                                    139:2        139:8
139:18       139:20      SP, PK, ID                 128: 19      130:18         R, F, PK, Spec
                                                    138:21       138:24


                                                                            5
                        Case 1:15-cv-07025-RMB-JS Document 669-5 Filed 05/30/19 Page 54 of 98 PageID: 39312


                                      Eagle View Technolof{ies, Inc. et al. v. Xactware Solutions, Inc. et. al.
                                                 Case No. I 5-cv-07025 (RBK/JS) (Dist. N.J.)

                                                      Plaintiff's Affirmative Designations

                                                       Magnus Olson (December 1, 2017)

      Plaintiff's            Defendants'         Defendants' Counter-         Plaintiffs Objections    Plaintiffs Counter-        Defendants'
     Designations            Objections              Designations                to Defendants'       Counter Designations        Objections to
                                                                              Counter-Designations                             Plaintiffs Counter-
Line Start   Line End                            Line Start   Line End                                Line Start   Line End   Counter Designations
                                                 139:2        139:8
139:24       140:16      SP, PK, ID              128:19       130:18          R, F, PK, Spec
                                                 138:21       138:24
                                                 139:2        139:8
141 :1       141 :4      ID, R                   138:21       138:24          R,C
                                                 139:2        139:8
                                                 140: 19      140:25
                                                 142: 16      142:19
                                                 142:22       142:24
143:2        143:3       SP, PK, ID, H           138:21       138:24
                                                 139:2        139:8
                                                 142:16       142:19
                                                 142:22       142:24
143:5        143:5       SP, PK, ID, H           138:21       138:24
                                                 139:2        139:8
                                                 142:16       142:19
                                                 142:22       142:24
146:9        146: 18     SP,V,R                  147:1        147:5
149:11       149:12      ID, SP, V               138:21       138:24
                                                 139:2        139:8
                                                 142: 16      142: 19
                                                 142:22       I 42:24
149: 17      150:3       ID, PK, SP, V           138:21       138:24
                                                 139:2        139:8
                                                 142: 16      I 42: 19


                                                                          6
                        Case 1:15-cv-07025-RMB-JS Document 669-5 Filed 05/30/19 Page 55 of 98 PageID: 39313


                                      Eagle View Technolo;;ies, Inc. et al. v. Xactware Solutions, Inc. et. al.
                                                 Case No. 15-cv-07025 (RBK/JS) (Dist. N.J.)

                                                      Plaintiff's Affirmative Designations

                                                       Magnus Olson (December 1, 2017)

     Plaintiff's             Defendants'         Defendants' Counter-         Plaintiff's Objections    Plaintiff's Counter-        Defendants'
    Designations             Objections             Designations                 to Defendants'        Counter Designations        Objections to
                                                                              Counter-Designations                              Plaintiff's Counter-
Line Start   Line End                            Line Start   Line End                                 Line Start   Line End   Counter Designations
                                                 142:22       142:24
150:19       150:23      SP, V, PK
150:24       151 :2      M, SP, PK
151 :6       151:16      M, SP, PK
153:22       154:1       R
154:22       154:24      PK,NT
155:2        155:24      PK, ID, NT, SP          156: 17      156:24          R                        156:8        156: 11    F;   SP;   PK;   1002
                                                                                                       156:14       156: 15    F;   SP;   PK;   1002
156:2        156:7       SP, PK, ID, SP          156: 17      156:24          R                        156:8        156:11     F;   SP;   PK;   l 002
                                                                                                       156: 14      156:15     F;   SP;   PK;   1002
156:25       157:21      SP, PK, ID              138:21       138:24          R,C
                                                 139:2        139:8
                                                 142:16       142:19
                                                 142:22       142:24
                                                 161:16       161 :23
                                                 162:3        162: 11
157:22       157:25      ID, SP, PK              138:21       138:24          R,C
                                                 139:2        139:8
                                                 142:16       142:19
                                                 142:22       142:24
                                                 161 :16      161 :23
                                                 162:3        162: 11
158:5        158:13      ID, SP, PK              138:21       138:24          R,C
                                                 139:2        139:8
                                                 142:16       142: 19


                                                                          7
                        Case 1:15-cv-07025-RMB-JS Document 669-5 Filed 05/30/19 Page 56 of 98 PageID: 39314


                                       Eagle View Technologies, Inc. et al. v. Xactware Solutions, Inc. et. al.
                                                  Case No. 15-cv-07025 (RBK/JS) (Dist. N.J.)

                                                       Plaintiff's Affirmative Designations

                                                        Magnus Olson (December 1, 2017)

     Plaintiff's              Defendants'         Defendants' Counter-        Plaintiff's Objections    Plaintiff's Counter-       Defendants'
    Designations              Objections              Designations               to Defendants'        Counter Designations        Objections to
                                                                              Counter-Designations                              Plaintiff's Counter-
Line Start   Line End                             Line Start   Line End                                Line Start   Line End   Counter Designations
                                                  142:22       142:24
                                                  161 :I 6     I 61 :23
                                                  162:3        162: 11
159:9        159:11      ID,M,PK                  138:21       138:24         R,C
                                                  139:2        I 39:8
                                                  142:16       142:19
                                                  I 42:22      142:24
                                                  I 61 :16     161 :23
                                                  162:3        162: 1 I
159: 14      159:22      ID, M, PK                138:21       138:24         R,C
                                                  139:2        139:8
                                                  142:16       142:19
                                                  142:22       142:24
                                                  161: I 6     161 :23
                                                  162:3        162: 11
160:2        160:7       SP,PK
160:8        161 :7      SP,PK
161 :8       161:10      ID, SP, PK               138:21       138:24         R,C
                                                  139:2        139:8
                                                  142: 16      142:19
                                                  142:22       142:24
                                                  161:16       161 :23
                                                  162:3        162: 11
161 :14      161:15       TD, SP, PK              138:21       138:24         R,C
                                                  139:2        139:8


                                                                          8
                        Case 1:15-cv-07025-RMB-JS Document 669-5 Filed 05/30/19 Page 57 of 98 PageID: 39315


                                     Eagle View Technologies, Inc. et al. v. Xactware Solutions, Inc. et. al.
                                                Case No. 15-cv-07025 (RBK/JS) (Dist. N.J.)

                                                     Plaintiff's Affirmative Designations

                                                      Magnus Olson (December 1, 2017)

     Plaintiff's             Defendants'        Defendants' Counter-        Plaintiff's Objections    Plaintiff's Counter-        Defendants'
    Designations             Objections             Designations               to Defendants'        Counter Designations        Objections to
                                                                            Counter-Designations                              Plaintiff's Counter-
Line Start   Line End                           Line Start   Line End                                Line Start   Line End   Counter Designations
                                                142:16       142:19
                                                142:22       142:24
                                                161 :16      161 :23
                                                162:3        162:11
162:22       162:24      ID, SP, PK, M          138:21       138:24         R,C
                                                139:2        139:8
                                                142:16       142:19
                                                142:22       142:24
                                                161 :16      161 :23
                                                162:3        162: 11
163:2        163:2       ID, SP, PK, M          138:21       138:24         R,C
                                                139:2        139:8
                                                142:16       142:19
                                                142:22       142:24
                                                161 :16      161 :23
                                                162:3        162: 11
163:4        163: 17     ID, SP, PK,M           138:21       138:24         R,C
                                                139:2        139:8
                                                142:16       142:19
                                                142:22       142:24
                                                161: 16      161 :23
                                                162:3        162: 11
163:21       163 :21     ID, SP, PK, M          138:21       138:24         R,C
                                                139:2        139:8
                                                142: 16      142:19


                                                                        9
                            Case 1:15-cv-07025-RMB-JS Document 669-5 Filed 05/30/19 Page 58 of 98 PageID: 39316



                                          Eagle View Technologies, Inc. et al. v. Xactware Solutions, Inc. et. al.
                                                     Case No. l 5-cv-07025 (RBK/JS) (Dist. N.J.)

                                                          Plaintiff's Affirmative Designations

                                                           Magnus Olson (December 1, 2017)
I
         Plaintiff's             Defendants'         Defendants' Counter-         Plaintiff's Objections    Plaintiff's Counter-       Defendants'
        Designations             Objections              Designations                to Defendants'        Counter Designations        Objections to
                                                                                  Counter-Designations                              Plaintiff's Counter-
    Line Start   Line End                            Line Start   Line End                                 Line Start   Line End   Counter Designations
                                                     142:22       142:24
                                                     161:16       161:23
                                                     162:3        162:11
    164:13       164:19      PK, SP, NR
    172:17       173:5       F,LD
    173:16       174:6       R,PK
    174:7        174:16      P,PK
    180:6        180:10      ID, PK, NT              180: 11      180:14
    180:15       181 :15     ID,PK                   180: 11      180:14
    183: 16      184:9       SP, PK, ID, MD          123:5        123:23       F, PK, Spec                 181 :16      182: 12    V; F; SP
                                                     182: 19      183:15                                   203:2        203:22     1002: R
    184: 10      185: 19     SP, ID, R
    185:20       185:24      SP,PK,R,MD              185:25       186:12       C                           181:16       182:12     V;F; SP
                                                                                                           186:19       187:17     1002; R
    186:13       186: 18     SP, PK, Cmpd            185:25       186:12       C                           181:16       182:12     V;F; SP
                                                                                                           186: 19      187:17     1002: R
                                                                                                           203:2        203:22     1002; R
    188:5        188:14      NT,ID
    188:19       188:22      1002, R
    189: 15      190:3       ID, SP, PK              190:11       190:12       R
                                                     190: 16      190:16
                                                     196: 15      196:22
    190:5        190:10      ID, SP, PK              190: 11      190:12       R
                                                     190: 16      190: 16
                                                     196: 15      196:22


                                                                             10
                            Case 1:15-cv-07025-RMB-JS Document 669-5 Filed 05/30/19 Page 59 of 98 PageID: 39317



                                          Eagle View Technologies, Inc. et al. v. Xactware Solutions, Inc. et. al.
                                                     Case No. 15-cv-07025 (RBK/JS) (Dist. N.J.)

                                                          Plaintiff's Affirmative Designations

                                                           i\Jr~----~ A ! - - - ,..,.__ .       .     1 , 2017)
                                                                                                                  --
                                                           ···-::;,;:::.:~ ....,.~vu \Ut:l:t:IIlOCr
I
         Plaintiff's             Defendants'         Defendants' Counter-               Plaintiff's Objections      Plaintiff's Counter-       Defendants'
        Designations             Objections              Designations                      to Defendants'          Counter Designations        Objections to
                                                                                        Counter-Designations                                Plaintiff's Counter-
    Line Start   Line End                            Line Start      Line End                                      Line Start   Line End   Counter Designations
    191 :25      192:3       ID,PK                   192:4           192:5              R,C
    192:6        192: 13     ID, PK, SP              192:4           192:5              R,C
    193:7        193:14      PK, ID                  196: 15         196:22             IC, F, PK, Spec
    193:23       194:1       SP, PK, ID              196:15          196:22             IC, F, PK, Spec
    200:1        200:6       R
    200:7        200:11      R, SP
    200:20       200:22      R                       200:25         201 :5              C
    204:23       205:5       ID, SP, NR              84:17          84:21               R, C, PK, Spec             206:13       206:17     F; NE; SP
                                                     85:6           85:15
                                                     110:6          110:24
                                                     205:14         205:20
                                                     205:24         206:11
    205:6        205:13      ID,M                    84:17          84:21               R, C, PK, Spec             206:13       206:17     F; NE; SP
                                                     85:6           85:15
                                                     110:6          110:24
                                                     205:14         205:20
                                                     205:24         206:11
    208:2        208:10      R, V, SP, PK
    208:13       208:22      R, V, SP, PK
    209:2        209:18      R, V, SP, PK, ID        208:1          208:10              C
                                                     208:13         208:15
    209:19       209:25      R, V, SP, PK, ID        208:1          208:10              C
                                                     208:13         208:15
                                                     210:5          210:6
                                                     210:10         210:10


                                                                                   11
                            Case 1:15-cv-07025-RMB-JS Document 669-5 Filed 05/30/19 Page 60 of 98 PageID: 39318



                                            Eagle View Technologies, inc. et al. v. Xactware Solutions, Inc. et. al.
                                                       Case No. 15-cv-07025 (RBK/JS) (Dist. NJ.)

                                                            Plaintiff's Affirmative Designations
                                                                                                          -~
                                                             l'~!;.;b!;;;:; D!~.:.u (:Uecemoer 1, 2017)
I
          Plaintiffs              Defendants'          Defendants' Counter-          Plaintiffs Objections      Plaintiffs Counter-        Defendants'
         Designations             Objections              Designations                  to Defendants'         Counter Designations        Objections to
                                                                                     Counter-Designations                               Plaintiffs Counter-
    Line Start   Line End                              Line Start   Line End                                   Line Start   Line End   Counter Designations
    210:24       211 :2      R, V, SP, PK, JD          208:1        208:10
                                                       208:13       208:15
    211 :4       211:15      R, V, SP, PK, JD          208:1        208:10
                                                       208:13       208:15
    212:8        212:18      SP, Cmpd, V, SP
    220:25       221:2       PK, ID, LC, SP            221:3        221:7          R,P
    228:15       228:20      R, ID, LC, SP             229:5        229:7          IC, R, P, ML, F, Spec,      228:24       229:l      IC; F; V; SP;
                                                       238:15       239:25         LC, 701                                             Incomplete
                                                                                                                                       hypothetical
    233:17       233:22      LC,NT
    234:8        234:14      LC, ID, 1002              234:15       235:2          R, C, P, ML, F, Spec,
                                                                                   LC, 701
    235:3        236:12      LC, ID, SP, PK, H         234: 15      235:2          R, C, P, ML, F, Spec,
                                                       236: 13      240:8          LC, 701
    240:9        240:15      LC,ID                     240:16       240:25         R, P, F, PK, Spec, ML       240:25       241 :8     1002; P; R
                                                       241: 18      241 :19
                                                       241:21       241:23
    242:6        242:24      LD, ID, SP, PK            240:16       240:25         R, P, F, PK, Spec, ML       240:25       241:8      1002: P; R
                                                       241 :18      241: 19
                                                       241 :21      241:23
    243:22       244:4       LC,ID                     244:9        245:1          R, P, F, Spec
                                                       246:9        246:12
                                                       246:15       246:19
    244:5        244:8       LC, ID                    244:9        245:1          R, P, F, Spec
                                                       246:9        246:12


                                                                                12
                            Case 1:15-cv-07025-RMB-JS Document 669-5 Filed 05/30/19 Page 61 of 98 PageID: 39319



                                          Eagle View Technologies, Inc. et al. v. Xactware Solutions, Inc. et. al.
                                                     Case No. 15-cv-07025 (RBK/JS) (Dist. N.J.)

                                                          Plaintiff's Affirmative Designations

I                                                          Iviagnus Utson (December 1, 2017)

         Plaintiff's              Defendants'        Defendants' Counter-         Plaintiff's Objections    Plaintiff's Counter-       Defendants'
        Designations              Objections            Designations                 to Defendants'        Counter Designations        Objections to
                                                                                  Counter-Designations                              Plaintiff's Counter-
    Line Start   Line End                            Line Start   Line End                                 Line Start   Line End   Counter Designations
                                                     246:15       246:19
    245:19       246:8       SP, PK, ID              244:9        245:1        R, P, F, Spec
                                                     246:9        246:12
                                                     246:15       246:19
    247:16       247:18      SP, PK, ID, LC          247:9        247:13       ML
    247:22       247:23      SP, PK, ID, LC
    260:17       260:24      NT,R
    261 :1       261 :13
    263:16       265:13      R,P,ID                  57:3         58:3         R, C, F, PK, Spec
                                                     265: 14      266:1
                                                     266:14       267:11
                                                     284:15       284:21
    266:2        266:13      R,P, ID                 57:3         58:3         R, C, F, PK, Spec,
                                                     265:14       266:1        AT,ML
                                                     266:14       267:11
                                                     284: 15      284:21
    280:18       281 :8      R, P, ID                57:3         58:3         R, C, F, PK, Spec,
                                                     265:14       266:1        AT,ML
                                                     266:14       267:11
                                                     284:15       284:21
    281 :11      281: 12     R,P, ID                 57:3         58:3         R, C, F, PK, Spec,
                                                     265:14       266:1        AT,ML
                                                     266:14       267:11
                                                     284: 15      284:21
    281: 14      281 :16     R,P, ID                 57:3         58:3            R, C, F, PK, Spec,


                                                                             13
                            Case 1:15-cv-07025-RMB-JS Document 669-5 Filed 05/30/19 Page 62 of 98 PageID: 39320



                                           Eagle View Technologies, Inc. et al. v. Xactware Solutions, Inc. et. al.
                                                      Case No. 15-cv-07025 (RBK/JS) (Dist. NJ.)

                                                           Plaintiffs Affirmative Designations
                                                                                                                        --
                                                            u~---",         ri,• .. - -
                                                                                          1._v1:l:t:111oer
                                                                                          ·-    ·     .    l , :LU17}
I                                                           ·- ---,,,---~   '--'•'3VU




          Plaintiff's            Defendants'          Defendants' Counter-                      Plaintiff's Objections    Plaintiff's Counter-        Defendants'
         Designations            Objections              Designations                              to Defendants'        Counter Designations        Objections to
                                                                                                Counter-Designations                              Plaintiff's Counter-
    Line Start   Line End                             Line Start      Line End                                           Line Start   Line End   Counter Designations
                                                      265:14          266:1                   AT,ML
                                                      266:14          267:11
                                                      284: 15         284:21
    281 :] 8     281: 19     R,P,ID                   57:3            58:3                    R, C, F, PK, Spec,
                                                      265:14          266:l                   AT,ML
                                                      266:14          267: 11
                                                      284:15          284:21
    281 :21      282:2       R,P, ID                  57:3            58:3                    R, C, F, PK, Spec,
                                                      265: 14         266:1                   AT,ML
                                                      266:14          267:11
                                                      284:15          284:21
    282:4        282:8       R, P,ID                  57:3            58:3                    R, C, F, PK, Spec,
                                                      265:14          266:1                   AT,ML
                                                      266:14          267:] 1
                                                      284:15          284:21
    284:22       285:3       R, P,ID                  284:15          285:21                  R, C, AT, MIL
    291 :5       291 :14     ID, NT, R                291:24          292:4
    291: 18      291 :23     ID, SP, PK, LD           291:24          292:4
    292:5        293:6       ID, SP, PK, LD           291 :24         292:4
                                                      294: 17         295:5
    293:13       293:25      ID, 1002, R              294:17          295:5
    302:13       302:17      NT
    302:20       303:6       SP, NR, R
    303:7        303:10      R,P,SP
    303:]4       304:4       R,P


                                                                                           14
                            Case 1:15-cv-07025-RMB-JS Document 669-5 Filed 05/30/19 Page 63 of 98 PageID: 39321



                                          Eagle View Technologies, Inc. et al. v. Xactware Solutions, Inc. et. al.
                                                     Case No. 15-cv-07025 (RBK/JS) (Dist. NJ.)

                                                          Plaintifrs Affirmative Designations
                                                                                                              -~
                                                          Ma~nu~ 0!~:::= {D;;~~ttii.lt:.- J., 2Ui 7J
I
         Plaintiff's             Defendants'         Defendants' Counter-          Plaintiff's Objections    Plaintiff's Counter-       Defendants'
        Designations             Objections             Designations                  to Defendants'        Counter Designations        Objections to
                                                                                   Counter-Designations                              Plaintiff's Counter-
    Line Start   Line End                            Line Start   Line End                                  Line Start   Line End   Counter Designations
    304:7        304:17      R, P, SD, PK, H
    305:9        305:18      R,P
    305:19       306:5       R, P, SP, PK
    306:24       307:10      R,P
    307:11       307:13      R,P
    307:14       308:11      R,P
    308:16       308:19      R,P
    308:22       308:25      R,P
    309:2        309:13      R,P,SP
    309:20       309:25      R,P
    310:1        310:8       R,P,SP,V
    310:11       310: 11     R,P
    312:22       313:1       NT
    313:8        314:9




                                                                              15
                             Case 1:15-cv-07025-RMB-JS Document 669-5 Filed 05/30/19 Page 64 of 98 PageID: 39322



                                            Eagle View Technologies, Inc. et al. v. Xactware Solutions, inc. et. al.
                                                       Case No. 15-cv-07025 (RBK/JS) (Dist. N.J.)

                                                              Plaintiff's Affirmative Designations
                                                                                                                                            --
                                                               Jason Pawlik (Decemh~r ~, 2!}!7)
I
            Plaintiff's            Defendants'         Defendants' Counter-      Plaintiff's Objections      Plaintiff's Counter-       Defendants'
           Designations            Objections              Designations             to Defendants'          Counter Designations        Objections to
                                                                                 Counter-Designations                                Plaintiff's Counter-
    Line Start    Line End                             Line Start    Line End                              Line Start   Line End    Counter Designations
    5:8           5:13
    7:4           7:11                                 7:15          7:17                                  7:18         8:7         R,V
    22:5          22:15       ID                       22:16         22:19                                 23:11        23:12
                                                       23:8          23:10
    27:7          27:12       ID, V,F                  27:2          27:4                                  26:21        27:1
    28:5          28:13       ID
    29:6          29:25       SP,R
    30:12         30:17       ID                       30:18         30:23
    30:24         31 :2       V,PK,R
    33:23         34:1        ID, V, Cmpd
    34:11         35:5        V,ID                     35:6          35:14                                 35:25        36:1        V, NE, IC
                                                                                                           36:3         36:3        V, NE, IC
                                                                                                           36:5         36:6        IC
    47:25         48:15       ID, PK, F, A, SP, H,     48:19         48:21                                 48:25        49:6        IC,R
                              1002                                                                         48:17        48:17       R
    52:16         52:19       ID, PK, F, A, R          52:20         52:21                                 52:22        53:4        R,MD
                                                                                                           53:4         54:9        AT,R
    53:16         53:18       D, PK, F, A, SP, R       52:20         52:21                                 52:22        53:4        R,MD
                                                                                                           53:4         54:9        AT,R
    54:25         55:5                                 54:12         54:24       AT
    62:22         62:25       ID, PK, F                62:13         62:21       IC, P, R, In              63:1         63:3
    63:6          63:12       PK, F, SP, R, Cmpd
    70:1          70:7        ID, PK, SP, F, V, R      69:12         69:25       R,P
    86:12         86:15       ID, PK, SP, F, A,        85:17         86:3        p
                             Case 1:15-cv-07025-RMB-JS Document 669-5 Filed 05/30/19 Page 65 of 98 PageID: 39323



                                            Eagle View Technologies, Inc. et al. v. Xactware Solutions, Inc. et. al.
                                                       Case No. l 5-cv-07025 (RBK/JS) (Dist. N.J.)

                                                            Plaintiff's Affirmative Designations

                                                               Jason Pawlik (December 5, 2017)
I
            Plaintiffs             Defendants'         Defendants' Counter-        Plaintiffs Objections    Plaintiffs Counter-        Defendants'
           Designations            Objections             Designations                to Defendants'       Counter Designations        Objections to
                                                                                   Counter-Designations                             Plaintiffs Counter-
    Line Start    Line End                             Line Start   Line End                               Line Start   Line End   Counter Designations
                              Cmpd                     86:4         86:8
                                                       86:10        86:10
    91 :21        91 :24      ID, A, 1002              39:6         39:20          AT
                                                       92:8         92:25
                                                       93:14        93:18
    95:15         96:2                                 39:6         39:20          AT
                                                       92:8         92:25
                                                       93:14        93:18
                                                       96:3         96:8
    96:9          96:11       ID, F, V
    97:5          97:16       ID, PK, F, A, Cmpd,
                              SP
    97:18         98:10       V, ID, PK, SP, F, A,
                              Cmpd
    99:18         99:25       ID, V, F, SP, PK         99:12        99:17
    111: 13       111 :21     1002
    112:7         112:22      NR, PK, H, 1002
    113:3         113:12      ID, V, H, R, F, 1002     113:25       114:19                                 113:13       113: 15    M,R
                                                                                                           113:18       113:18     R
                                                                                                           114:20       115:4      R
    115 :25       116:2        V,ID                    115:12       115 :24
    118:20        119:2        ID, F, H, 1002
    120:24        121 :2       ID, M, H, V, F, 1002    120:] 6      120:17         R, P, In                120: 12      120:13     MD,IC
                                                       120:20       120:22



                                                                               2
                        Case 1:15-cv-07025-RMB-JS Document 669-5 Filed 05/30/19 Page 66 of 98 PageID: 39324



                                          Eagle View Technologies, Inc. et al. v. Xactware Solutions, Inc. et. al.
                                                     Case No. 15-cv-07025 (RBK/JS) (Dist. N.J.)

                                                          Plaintiff's Affirmative Designations

                                                             Jason Pawlik (DecemhPr" '201'7'\

      Plaintiff's             Defendants'            Defendants' Counter-        Plaintiff's Objections    Plaintiff's Counter-        Defendants'
     Designations             Objections                 Designations               to Defendants'        Counter Designations        Objections to
                                                                                 Counter-Designations                              Plaintiff's Counter-
Line Start   Line End                                Line Start   Line End                                Line Start   Line End   Counter Designations
121 :5       121 :8       1002, H, V, F              120:16       120:17         R, P, In                 120:12       120:13     MD,IC
                                                     120:20       120:22
121 :15      121:17                                  121 :24      122:15                                  122:20       122:24
122:16       122:19       H; 1002                    126:10       127:2          H                        127:6        127:10     IC, V,R,PK
123:7        123:12       ID; 1002; H; V             126:10       127:2          H                        127:6        127:10     IC, V, R, PK
124:1        124:4        H; 1002; V; Cmpd;          124:5        124:9                                   123:13       123:21     JC, V, H, 1002
                          PK
124: 10      124:22       ID; V; H; 1002; F          126:10       127:2          H                        127:6        127:10     IC, V, R, PK
127:14       127:16       1002, H, V, F
129:10       130:11       ID, R, PK, SP, V, LD       130:12       130:13
                                                     130: 15      130:24
                                                     131: 1       131 :5
                                                     131 :7       131 :8
                                                     131:15       131:17
131:19       132:3        JD, 1002, H, LD            130:21       131 :5
                                                     131 :7       131 :8
                                                     131:15       131:17
                                                     133:20       134:10
134: 11      134:13       ID, V, MD, H, 1002,
                          LD,P,F
134:17       134:19       ID, V, MD, H, 1002,
                          LD,P,F
134:21       136:8        SP, PK, V, H, MD, M,       39:11        39:20          IC, P, R
                          LD, Arg, ID



                                                                             3
                        Case 1:15-cv-07025-RMB-JS Document 669-5 Filed 05/30/19 Page 67 of 98 PageID: 39325


                                       Eagle View Technologies. Inc. et al. v. Xactware Solutions, Inc. et. al.
                                                  Case No. I 5-cv-07025 (RBK/JS) (Dist. N.J.)

                                                        Plaintiff's Affirmative Designations

                                                         Jason Pawlik (December 5. 2017)

     Plaintiff's               Defendants'         Defendants' Counter-        Plaintiff's Objections    Plaintiff's Counter-        Defendants'
    Designations               Objections              Designations               to Defendants'        Counter Designations        Objections to
                                                                               Counter-Designations                              Plaintiff's Counter-
Line Start   Line End                              Line Start   Line End                                Line Start   Line End   Counter Designations
137:12       139:2       ID, V, I 002, H, LD, R
139:15       139:18      ID, F, SP, LD, PK, V,
                         R
139:20       139:21      ID, F, SP, LD, PK, V,
                         R
140:1        141 :3      1002, H, PK, LD, SP,      126:10       127:2          IC                       127:6        127:10     IC, V, R, PK
                         R,V
141 :7       141 :14     ID, LD, SP, PK, V
141 :25      143:2       ID, PK, SP, R, V          143:3        143:6          AT
                                                   143:11       143:14
                                                   143: 16      143: 19
144: 10      144:14      ID, SP, PK, F, A          144: 15      144:17
144: 18      144:24      F, A, 1002, H, PK         144:15       144: 17
147:21       147:24
148: 16      148:21      H, 1002, ID, PK, F, A     148:22       148:25         P,R                      149:1        149:6      IC, R, 1002, PK
149:7        149:10      ID, A, 1002, H, SP,       148:22       148:25         P,R                      149:1        149:6      IC, R, I 002, PK
                         PK
149:13       149:16      F, A, 1002, PK, SP        148:22       148:25         P,R                      149:1        149:6      IC, R, 1002, PK
150:18       151 :7      1002, H, A, F
153:6        153:20      ID, PK, F, A              153:1        153:5          IN,R, P                  152:17       152:24     R, 1002, V
                                                   153:25       154:1                                   152:25       152:25     IC
153:22       153:22                                153:1        153:5          IN,R, P                  152:17       152:24     R, 1002, V
                                                   153:25       154:1                                   152:25       152:25     IC
154:7        154: 17      F, A, 1002, H, SP, ID,   153:25       154:1          IN,R,P,NR



                                                                           4
                            Case 1:15-cv-07025-RMB-JS Document 669-5 Filed 05/30/19 Page 68 of 98 PageID: 39326


                                           Eagle View Technologies, Inc. et al. v. Xactware Solutions, Inc. et. al.
                                                      Case No. 15-cv-07025 (RBK/JS) (Dist. N.J.)

                                                            Plaintiff's Affirmative Designations

                                                                Jason Pawlik (December 5, 2017)
:
         Plaintiffs                Defendants'         Defendants' Counter-         Plaintiffs Objections    Plaintiffs Counter-        Defendants'
        Designations               Objections              Designations                to Defendants'       Counter Designations        Objections to
                                                                                    Counter-Designations                             Plaintiffs Counter-
    Line Start   Line End                              Line Start    Line End                               Line Start   Line End   Counter Designations
                              PK,M,MD
    154:20       154:20
    154:23       155:1        ID, PK, F, A             155:2         155:4
    155:5        155:9        F, A, ID, PK, 1002, H    155:2         155:4
    156:7        156:17       ID, PK, F, A, 1002, H,
                              SP
    156:22       157:4        ID, PK, SP, 1002, H,     157:6         157:6
                              F,A
    157:7        157:7        PK, SP, 1002, H, F, A,   157:6         157:6
                              ID
    169:3        169:14       JD, R, Cmpd, V, R        168:24        169:2
    169:16       169: 18
    181:13       181:18       ID, M, V, PK, Cmpd       181 :9        181:12
    181 :20      181 :21
    182: 12      182:15       ID, F, SP, PK, V         182: 16       182: 18        F, Spec, PK
                                                       182:20        182:20




                                                                                5
                            Case 1:15-cv-07025-RMB-JS Document 669-5 Filed 05/30/19 Page 69 of 98 PageID: 39327


                                             Eagle View Technologies, Inc. et al. v. Xactware Solutions, Inc. et. al.
                                                        Case No. 15-cv-07025 (RBK/JS) (Dist. N.J.)         ·

                                                             Plaintiff's Affirmative Designations

                                                                Jeff Taylor (October 26, 2017)
'
          Plaintiffs                Defendants'         Defendants' Counter-        Plaintiffs Objections     Plaintiffs Counter-       Defendants'
         Designations               Objections             Designations                to Defendants'        Counter Designations       Objections to
                                                                                    Counter-Designations                             Plaintiffs Counter-
    Line Start   Line End                               Line Start   Line End                               Line Start   Line End   Counter Designations
    8:12         8:15
    14:8         14:16
    15:12        15:20
    16:22        17:16
    19:5         19:10
    20:5         20:6        R,BST
    20:8         20:19       R,BST
    21 :23       22:2
    26:1         26:2         R,M
    26:4         26:6         R,M
    26:18        26:25        R,M
    27:2         27:3         R                         30:13        30:14
                                                        30:20        30:24
    27:15        27:17        R
    36:23        37:5         R
    37:23        38:2         R,LD
    38:4         38:9         R,F,
    38:10        38:21        R, F, SP, PK
    38:22        38:25        R, F, SP, PK
    39:2         39:8         R,F,                      40:3         40:5           P,R                     40:12        40:24      R, M,F, PK
                                                        40:8         40:11                                  43:3         43:10      R,M,F,PK
                                                        42:15        43:2
    45:1         45:22        R,F,                      45:23        46:22                                  47:13        48:4       R,M,F,PK
    58:20        58:21        R,F,NR                    59:3         59:24                                  59:25        60:10      R,M,F,H


                                                                                1
                             Case 1:15-cv-07025-RMB-JS Document 669-5 Filed 05/30/19 Page 70 of 98 PageID: 39328


                                             Eagle View Technologies, Inc. et al. v. Xactware Solutions, Inc. et. al.
                                                        Case No. 15-cv-07025 (RBK/JS) (Dist. N.J.)

                                                               Plaintiff's Affirmative Designations

                                                                 Jeff Taylor (October 26, 2017)
;




            Plaintiff's              Defendants'        Defendants' Counter-         Plaintiff's Objections    Plaintiff's Counter-       Defendants'
           Designations              Objections             Designations                to Defendants'        Counter Designations        Objections to
                                                                                     Counter-Designations                              Plaintiff's Counter-
    Line Start    Line End                              Line Start    Line End                                Line Start   Line End   Counter Designations
                                                                                                              86:3         86:9       R,M,F
                                                                                                              86:11        86:13      R,M,F
    58:23         59:2        R,F,NR                    59:3          59:24                                   59:25        60:10      R, M,F, PK
                                                                                                              86:3         86:9       R,M,F,PK
                                                                                                              86: 11       86:13      R,M,F,PK
    76:2          77:5        R, 1002, NT, H
    83:15         83:22
    83:24         83:25
    92:18         92:23        R,F,LD                   92:24         93:7                                    95:16        95:25      R,M,F
                                                        95:6          95:13
                                                        97:6          97:8
                                                        97:10         97:14
    93:8          94:13        R,F,LD                   92:24         93:7           P,R                      95:16        95:25      R,M,F
                                                        95:6          95:13
                                                        97:6          97:8
                                                        97:10         97:14
    97:16         97:25        R,F                      98:1          98:25          P,R                      95:16        95:25      R,M,F
                                                        95:6          95:13                                   99:1         99:5       R,M,F
                                                        97:6          97:8
                                                        97:10         97:14

    103:24        104:5        R, NR, 1002
    104:23        105:18       R, NR, 1002
    106:4         106:7        R                        106:8         107:5          P,R                      108:5        108:10     R,M,F


                                                                                 2
                            Case 1:15-cv-07025-RMB-JS Document 669-5 Filed 05/30/19 Page 71 of 98 PageID: 39329


                                           Eagle View Technologies, Inc. et al. v. Xactware Solutions, Inc. et. al.
                                                      Case No. 15-cv-07025 (RBK/JS) (Dist. N.J.)

                                                           Plaintiff's Affirmative Designations

                                                                Jeff Taylor (October 26, 2017)
;



         Plaintiff's               Defendants'        Defendants' Counter-         Plaintiff's Objections    Plaintiff's Counter-        Defendants'
        Designations               Objections            Designations                 to Defendants'        Counter Designations        Objections to
                                                                                   Counter-Designations                              Plaintiff's Counter-
    Line Start   Line End                             Line Start    Line End                                Line Start   Line End   Counter Designations
                                                      107:7         108:4                                   108:22       109:1      R,M,F
    108:13       108:16      R                        109:31        109:21         P,R,NR                                           R,M,F
    110: 19      110:22      R                        110:23        111:14         P, R, NR, 0, LF, L,      111:15       111 :22    R, M, F,PK
                                                      111 :25       112:2          701, PK
                                                      112:4         112:13
    113:12       113 :21     R, H, F, PK, SP, NR      113:22        114:2
    114:19       114:22      R,H,F,PK
    114:23       115:8       R,H,F,PK
    115:12       116: 1      R, H, F, PK
    121 :24      122:5       R, F, PK, 1002
    122:12       122:17      R, F, PK, 1002
    122:24       123:7       R, F, NT, 1002           124:8         124:16         P, R, IC, ML
                                                      124:21        125:3
                                                      126:13        127:3
    123: 10      124:7       R, F, NT, 1002           124:8         124:16         P, R, IC, ML
                                                      124:21        125:3
                                                      126:13        127:3
    132: 13      133:8       R                        133:9         133:17         L                        133:18       133:23     R,M,F, PK
                                                                                                            134:1        134:1      R,M,F,PK
                                                                                                            134:3        134:7      R, M,F, PK
    137:13       137:19      R,   ID                  137: 10       137:12
    137:20       137:21      R,   ID                  137:10        137:12
    137:23       137:24      R,   ID                  137:10        137:12
    138:1        138:14      R,   ID                  137:10        137:12


                                                                               3
                            Case 1:15-cv-07025-RMB-JS Document 669-5 Filed 05/30/19 Page 72 of 98 PageID: 39330


                                             Eagle View Technologies, Inc. et al. v. Xactware Solutions, Inc. et. al.
                                                        Case No. 15-cv-07025 (RBK/JS) (Dist. N.J.)

                                                             Plaintiff's Affirmative Designations

                                                                  Jeff Taylor (October 26, 2017)
;


         Plaintiff's              Defendants'           Defendants' Counter-         Plaintiff's Objections    Plaintiff's Counter-       Defendants'
        Designations              Objections                Designations                to Defendants'        Counter Designations        Objections to
                                                                                     Counter-Designations                              Plaintiff's Counter-
    Line Start   Line End                               Line Start    Line End                                Line Start   Line End   Counter Designations
    138:15       138:20      R, ID                      137:10        137:12
    140:8        140:17      R,F                        138:21        138:22         NR,IC                    140:22       141 :3     R,M, F,PK
                                                        138:24        139:16
                                                        139:18        140:7
                                                        140: 18       140:21
    143: 15      143:23      R,F                        142: 10       143:15         NR,L
    144: 11      144:14      R, SP                      144: 15       144:25         NR, L, LF
    149:5        149:8       R, 1002                    149:20        149:23         NR
                                                        149:25        150: 14
    149:10       149:19      R, 1002                    149:20        149:23         NR
                                                        149:25        150:14
    150:20       151:15      R, Badgering, M            149:20        149:23         NR
                                                        149:25        150:14

    155:20       157:4       R, SP, PK, F,   ID,        155:17        155:19
                             Badgering
    157:5        157:8       R, SP, PK, F,   ID,        155:17        155:19
                             Badgering
    157:10       157:11      R, SP, PK, F,   JD,        155:17        155:19
                             Badgering
    160:21       161 :2      R, SP, PK, F,   V
    161 :4       161 :5
    161:11       161 :22      R, F, SP, NT, LD,
                              Badgering


                                                                                 4
                            Case 1:15-cv-07025-RMB-JS Document 669-5 Filed 05/30/19 Page 73 of 98 PageID: 39331


                                                Eagle View Technologies, Inc. et al. v. Xactware Solutions, Inc. et. al.
                                                            Case No. 15-cv-07025 (RBK/JS) (Dist. N.J.)

                                                                Plaintiff's Affirmative Designations

                                                                     Jeff Taylor (October 26, 2017)
;



          Plaintiff's                   Defendants'        Defendants' Counter-         Plaintiff's Objections    Plaintiff's Counter-        Defendants'
         Designations                   Objections             Designations                to Defendants'        Counter Designations        Objections to
                                                                                        Counter-Designations                              Plaintiff's Counter-
    Line Start   Line End                                  Line Start    Line End                                Line Start   Line End   Counter Designations
    161 :25      162:7       R, F, SP, NT, LD,
                             Badgering
    162:9        162:19      R,F, SP                       164:4         164:25         IC,R,P
    165: 19      166:1       R, F, PK, SP                  167:13        167:24         R
    166:2        166:3       R, F, PK, SP                  167:13        167:24         R
    166:5        166:24      R, F, PK, SP                  167:13        167:24         R
    166:25       167: 12     R, F, PK, SP                  167: 13       167:24         R
    168:3        168:11      R,F
    168:12       169:1       R, F
    169:15       169:21      R, F, ID, M, LD               170: 11       170: 12        R, Spec, PK, NR, IC,
                                                           170:25        171:12         F
    169:23       170:9       R, F, ID, M, LD               170: 11       170:12
                                                           170:25        171: 12
    171: 15      171:18       R,F                          171 :22       171 :24        C,R,NR
                                                           172:1         172:8
    171 :21      171 :21      R,F                          171 :22       171 :24        C,R,NR
                                                           172: 1        172:8
    172:10       172:11       R,   F,   SP, M, NR
    172:14       172:16       R,   F,   SP, M, NR
    174:1        174:7        R,   F,   PK, SP, M          172:19        172:22         IC,NR                    173:3        173:7      IC, R, M, F
    174:8        174:10       R,   F,   PK, SP, M          172:19        172:22         IC,NR                    173:3        173:7      JC,R,M,F
    174:12       174:20       R,   F,   PK, SP, M          172: 19       172:22         JC,NR                    173:3        173:7      JC,R,M,F
    175:7        176:5        R,   F,   PK, SP, 1002
    176:11       177:5        R,   F,   PK, SP, 1002


                                                                                    5
                            Case 1:15-cv-07025-RMB-JS Document 669-5 Filed 05/30/19 Page 74 of 98 PageID: 39332


                                         Eagle View Technologies, Inc. et al. v. Xactware Solutions, Inc. et. al.
                                                    Case No. 15-cv-07025 (RBK/JS) (Dist. N.J.)

                                                         Plaintiff's Affirmative Designations

                                                              Jeff Taylor (October 26, 2017)
;



         Plaintiffs              Defendants'        Defendants' Counter-         Plaintiffs Objections    Plaintiffs Counter-        Defendants'
        Designations             Objections             Designations                to Defendants'       Counter Designations        Objections to
                                                                                 Counter-Designations                             Plaintiffs Counter-
    Line Start   Line End                           Line Start    Line End                               Line Start   Line End   Counter Designations
    177:7        177:14      R, F, PK, SP, 1002
    178:6        178:12      R, F, PK, 1002
    178:13       178:19      R, F, PK, 1002
    178:24       179:4       R, F, PK, 1002
    181 :6       181:12      R, F, 1002             181:13        181 :25        NR,P,F,R
    182: 17      183:7       R, F, SP, PK, M, LD    183:8         183:9
    196: 18      196:23      R,F                    197:20        197:25         IC, R, P                198:1        198:4      IC, R, M, F, PK
    197:4        197: 19     R,F                    197:20        197:25         IC,R,P                  198:1        198:4      IC, R, M, F, PK
    198: 15      199:2       R,F
    202:12       202:18      R,F
    205:24       206:9       R,F,                   206: 10       206:15         R,P,C
    206: 17      207:2       R,F                    206:10        206:15         R,P,C
    209: 12      211:15      R, F, PK, SP, ID       211:19        212:18         R,C
    212:19       213:12      R, F, PK, SP           211:19        212:18         R,C
    213:24       214:8       R, F, PK, SP
    215:18       216:4       R, F, PK, SP, ID       216:6         216:21         R
    216:24       217:11      R,F,SP
    217:12       217:16      R,F,SP
    217:21       218:1       R,F,SP                 218:2         218:7          C
    218:20       219:21      R,F,SP                 218:8         218:19         C
    223:3        223:24      R,F,SP
    231:2        231 :15     R, F, SP, PK
    231:18       232:1       R, F, SP, PK
    233:23       234:2       R, F, SP, PK           234:3         234:21         R,C


                                                                             6
                        Case 1:15-cv-07025-RMB-JS Document 669-5 Filed 05/30/19 Page 75 of 98 PageID: 39333


                                              Eagle View Technologies, Inc. et al. v. Xactware Solutions, Inc. et. al.
                                                         Case No. 15-cv-07025 (RBK/JS) (Dist. N.J.)

                                                              Plaintiff's Affirmative Designations

                                                                  Jeff Taylor (October 26, 2017)

     Plaintiff's                   Defendants'           Defendants' Counter-        Plaintiffs Objections    Plaintiffs Counter-        Defendants'
    Designations                   Objections                Designations               to Defendants'       Counter Designations        Objections to
                                                                                     Counter-Designations                             Plaintiffs Counter-
Line Start   Line End                                    Line Start   Line End                               Line Start   Line End   Counter Designations
235:2        235:23      R, F, SP, PK
235:24       236:16      R, F, SP, PK
242:3        242:14      R, F, SP, PK
263:14       264:2       R,F,PK, NR
264:16       265:2       R,F,PK
265:7        265:9       R
265:10       266:2       R
266:3        266:9       R
266:10       266:24      R
271:8        271:12      R, F, SP, PK
271 :13      271:21      R, F, SP, PK
271:22       272:1       R, F, SP, PK
272:5        272:9       R, F, SP, PK
274: 17      274:18      R, F, SP, PK                    273:25       274:2          IC, R, NR, P
                                                         274:4        274: 13
274:20       275:13      R, F, SP, PK                    273:25       274:2          IC, R, NR,P
                                                         274:4        274:13
278:2        278:8       R,   F,   SP,   PK
279:1        279:12      R,   F,   SP,   PK
280:4        280:8       R,   F,   SP,   PK
280:9        281 :1      R,   F,   SP,   PK
281 :2       283:1       R,   F,   SP,   PK
283:2        283:8       R,   F,   SP,   PK
286:17       287:23      R,   F,   SP,   PK


                                                                                 7
                        Case 1:15-cv-07025-RMB-JS Document 669-5 Filed 05/30/19 Page 76 of 98 PageID: 39334


                                        Eagle View Technologies, Inc. et al. v. Xactware Solutions, Inc. et. al.
                                                   Case No. 15-cv-07025 (RBKJJS) (Dist. N.J.)

                                                        Plaintifrs Affirmative Designations

                                                           Jeff Taylor (October 26, 2017)

     Plaintiff's              Defendants'          Defendants' Counter-        Plaintiff's Objections    Plaintiff's Counter-        Defendants'
    Designations              Objections               Designations               to Defendants'        Counter Designations        Objections to
                                                                               Counter-Designations                              Plaintiff's Counter-
Line Start   Line End                              Line Start   Line End                                Line Start   Line End   Counter Designations
290:22       291 :4      R, F, SP, PK
291: 17      291:20      R
292:9        292:25      R, F, SP, PK
307:22       308:7       R                         308:8        308:24         IC, NR, R, P, ML
309:23       310:1       R, F, SP, PK              310:2        310:4          R
310:5        310:6       R, F, SP, PK              310:2        310:4          R
310:8        310: 15     R, F, SP, PK              310:2        310:4          R
312:15       313: 1      R, F, SP, PK
313:2        314:2       R, F, SP, PK
314:3        314:7       R, F, SP, PK
314:9        314: 19     R, F, SP, PK
314:21       315:4       R, F, SP, PK
318: 19      319:6       R, F, SP, PK
326:22       327:4       R, F, SP, PK, ID,         329:2        329:4          R, NR, IC                59:25        60:10      R,M,F,PK
                         1002                      329:6        329:13
327:5        329:1       R, F, SP, PK              329:2        329:4          R, NR, IC                59:25        60:10      R, M,F, PK
                                                   329:6        329:13
332:13       333:12      R, F, SP, PK              329:2        329:4          R, NR, IC                59:25        60:10      R,M,F,PK
                                                   329:6        329:13




                                                                           8
                         Case 1:15-cv-07025-RMB-JS Document 669-5 Filed 05/30/19 Page 77 of 98 PageID: 39335


                                         Eagle View Technologies, Inc. et al. v. Xactware Solutions, Inc. et. al.
                                                    Case No. 15-cv-07025 (RBK./JS) (Dist. N.J.)

                                                         Plaintiff's Affirmative Designations

                                                        Edmund Webecke (October 17, 2017)

        Plaintiff's              Defendants'        Defendants' Counter-        Plaintiff's Objections    Plaintiff's Counter-       Defendants'
       Designations              Objections             Designations               to Defendants'        Counter Designations        Objections to
                                                                                Counter-Designations                              Plaintiff's Counter-
Line Start    Line End                              Line Start   Line End                                Line Start   Line End   Counter Designations
7:14          7:18         IDe
8:7           8:12         IDe
8:13          8:15         IDe
12:13         12:19        IDe                      12:20        13:3           R,C
                                                    13:16        13:22
14:15         14:19        IDe
15: 1         15:12        IDe
19:5          19:21        IDe
19:24         19:25        IDe                      22:17        24:15          R,C
                                                    24:21        25:10
                                                    35:22        36:13
20:1          20:2         IDe                      22:17        24:15          R,C
                                                    24:21        25:10
                                                    35:22        35:13
20:3          20:7         IDe                      22:17        24:15          R,C
                                                    24:21        25:10
                                                    35:22        35:13
20:8          20:16        IDe                      22:17        24:15          R,C
                                                    24:21        25:10
                                                    35:22        35:13
20:18         20:23        IDe                      22:17        24:15          R,C
                                                    24:21        25:10
                                                    35:22        35:13
25:11         26:8         IDe



                                                                            1
                        Case 1:15-cv-07025-RMB-JS Document 669-5 Filed 05/30/19 Page 78 of 98 PageID: 39336


                                      Eagle View Technologies, Inc. et al. v. Xactware Solutions, Inc. et. al.
                                                 Case No. 15-cv-07025 (RBK/JS) (Dist. N.J.)

                                                      Plaintiff's Affirmative Designations

                                                     Edmund Webecke (October 17, 2017)

      Plaintiffs              Defendants'         Defendants' Counter-        Plaintiffs Objections    Plaintiffs Counter-        Defendants'
     Designations             Objections             Designations                to Defendants'       Counter Designations        Objections to
                                                                              Counter-Designations                             Plaintiffs Counter-
Line Start   Line End                             Line Start   Line End                               Line Start   Line End   Counter Designations
26:23        27:2        !De                      27:19        28:8
28:14        29:14       IDe
32:2         32:11       IDe, R, C, P
36:18        37:10       !De
37:16        37:18       IDe, F, V
37:22        37:23       IDe
38:3         38:18       IDe
39:7         39:13       IDe, V
39:16        39:24       IDe, V
41:5         41: 11      IDe
41 :14       41:25       IDe
42:21        43:5        IDe
43:8         43:13       IDe
46:13        46:15       IDe, V, IO, 701
46:19        46:23       IDe, V, IO, 701
47:21        47:24       IDe, V, 701
48:2         48:15       IDe, V, 701
48:21        48:24       IDe, V, F, IO, SP, LC
49:16        49:21       IDe, V, F, IO, SP, LC,
                         701
50:1         50:1        IDe, V, F, IO, SP, LC
50:4         50:10       IDe, V, F, IO, SP, LC
50:14        50:16       IDe, V, F, IO, SP, LC
50:19        50:21       !De, V, F, IO, SP, LC


                                                                          2
                         Case 1:15-cv-07025-RMB-JS Document 669-5 Filed 05/30/19 Page 79 of 98 PageID: 39337


                                           Eagle View Technologies, Inc. et al. v. Xactware Solutions, Inc. et. al.
                                                      Case No. 15-cv-07025 (RBK/JS) (Dist. N.J.)

                                                           Plaintiff's Affirmative Designations

                                                          Edmund Webecke (October 17, 2017)

        Plaintiff's            Defendants'            Defendants' Counter-        Plaintiff's Objections    Plaintiff's Counter-       Defendants'
       Designations            Objections                 Designations               to Defendants'        Counter Designations        Objections to
                                                                                  Counter-Designations                              Plaintiff's Counter-
Line Start    Line End                                Line Start   Line End                                Line Start   Line End   Counter Designations
50:22         50:24       IDe, V, F, IO,   SP, LC
51 :2         51:4        IDe, V, F, IO,   SP, LC
52:25         53:2        IDe, V, F, IO,   701,
                          SP,LC
53:6          53:6        IDe, V, F, IO,   701,
                          SP,LC
54:10         54:17       IDe, R
54:19         54:21       IDe
54:25         55:1        IDe
55:22         55:25       IDe
56:3          56:5        IDe
56:18         56:19       IDe, R, C, P
56:23         57:3        IDe, R, C, P
57:6          57:11       IDe
57:14         57:16       IDe, R, C, P
58:1          58:1        IDe, R, C, P
58:7          58:9        IDe, R, C, P
58:10         58:10       IDe, R, C, P
58:14         58:16       IDe, R, C, P
58:19         58:22       IDe, R, C, P
58:24         58:24       IDe, R, C, P
59:20         59:21       IDe, R, C, P
59:24         59:24       IDe, R, C, P
60:6          60:9        IDe, R, C, P


                                                                              3
                      Case 1:15-cv-07025-RMB-JS Document 669-5 Filed 05/30/19 Page 80 of 98 PageID: 39338



                                     Eagle View Technologies, Inc. et al. v. Xactware Solutions, Inc. et. al.
                                                Case No. l 5-cv-07025 (RBK/JS) (Dist. N.J.)

                                                     Plaintiff's Affirmative Designations

                                                    Edmund Webecke (October 17, 2017)

      Plaintiffs             Defendants'         Defendants' Counter-        Plaintiff's Objections    Plaintiff's Counter-       Defendants'
     Designations            Objections              Designations               to Defendants'        Counter Designations        Objections to
                                                                             Counter-Designations                              Plaintiff's Counter-
Line Start   Line End                            Line Start   Line End                                Line Start   Line End   Counter Designations
60:12        60:18      IDe, R, C, P
60:22        61: 1      IDe, R, C, P
61 :4        61:7       IDe, R, C, P
61:9         61 :10     IDe, R, C, P
61 :12       61 :12     IDe, R, C, P
63: 15       64:1       IDe
64:3         64:5       IDe
64:15        65:13      IDe, IC                  65:20        65:24
73:19        74:3       IDe
74:11        74:16      IDe
74:19        74:24      IDe
75:1         76:2       IDe
76:8         76:10      IDe
76:13        76:15      IDe
76:16        76:18      IDe, F
76:22        76:22      IDe, F
79:8         79:20      IDe
79:21        79:22      IDe
81 :4        81 :16     IDe,H
86:13        86:21      IDe, H
86:25        87:6       IDe, H, SP, IO,   F
87:11        87:20      IDe, H, SP, IO,   F
87:23        87:24      IDe, H, SP, IO,   F
88:2         88:6       IDe, H, SP, IO,   F, M


                                                                         4
                       Case 1:15-cv-07025-RMB-JS Document 669-5 Filed 05/30/19 Page 81 of 98 PageID: 39339



                                       Eagle View Technologies, Inc. et al. v. Xactware Solutions, Inc. et. al.
                                                  Case No. 15-cv-07025 (RBK/JS) (Dist. NJ.)

                                                       Plaintifrs Affirmative Designations

                                                      Edmund Webecke (October 17, 2017)

     Plaintiff's              Defendants'         Defendants' Counter-        Plaintiff's Objections    Plaintiff's Counter-        Defendants'
    Designations              Objections              Designations               to Defendants'        Counter Designations        Objections to
                                                                              Counter-Designations                              Plaintiff's Counter-
Line Start   Line End                             Line Start   Line End                                Line Start   Line End   Counter Designations
88:11        88:22       IDe, H, SP, IO, F,   M
89:3         89:5        IDe, H, SP, IO, F,   M
89:20        89:24       IDe, H, SP, IO, F,   M
90:1         90:2        IDe, H, SP, IO, F,   M
90:20        90:24       IDe, H, SP, IO, F,   M
91 :2        91:8        IDe, H, SP, IO, F,   M
91 :9        91 :l 7     IDe, H, SP, IO, F,   M
97:11        97:18       IDe
98:5         98:10       IDe
98:18        99:3        IDe
101 :6       IO 1:25     IDe
102:1        102:15      IDe, H
102: 18      103:5       IDe, H, SP
103:9        103:11      IDe, H, SP
103:12       103:25      IDe, H, SP
104:I        104:11      IDe, H, SP
104:16       104:18      IDe, H, SP, M
108:9        108: 15     IDe,H
114:4        114:11      IDe
114:12       114:18      IDe, LC, F, 701
114:22       115: 1      IDe
115:2        115:5       IDe, LC, F, 701
115:8        115:14      IDe, LC, F, 701
115:18       115:18      IDe, F, 701, V


                                                                          5
                        Case 1:15-cv-07025-RMB-JS Document 669-5 Filed 05/30/19 Page 82 of 98 PageID: 39340



                                          Eagle View Technologies, Inc. et al. v. Xactware Solutions, Inc. et. al.
                                                     Case No. 15-cv-07025 (RBK/JS) (Dist. N.J.)

                                                          Plaintiff's Affirmative Designations

                                                         Edmund Webecke (October 17, 2017)

     Plaintiff's               Defendants'           Defendants' Counter-        Plaintiff's Objections    Plaintiff's Counter-       Defendants'
    Designations               Objections                Designations               to Defendants'        Counter Designations        Objections to
                                                                                 Counter-Designations                              Plaintiff's Counter-
Line Start   Line End                                Line Start   Line End                                Line Start   Line End   Counter Designations
120:24       121 :5       IDe
121 :7       121 :10      IDe, F, SP
121:14       121 :17      IDe, F, SP
121 :20      122:4        !De, F, SP
123:5        123:12       !De
123:13       123:20       IDe, F
123:24       124:13       IDe
126:13       127:4        IDe
127:22       127:25       IDe
128:3        128:5        IDe, NT
130: 14      131 :4       IDe, H, SP, F
131 :8       131:11       IDe, H, SP, F              132:21       133: 18        F, PK, Spec, 701, AT,    134:24       135:1      IDe, ID, SP, NT
                                                     135:6        136:7          p
                                                     137:9        137:24
                                                     141: 1       142:2
                                                     142:7        142:12
131:15       131 :24      !De
142:15       142:24       IDe
143:4        143:11       IDe, SP, V, IO, F          132:21       133:18         F, PK, Spec, 701, AT,    134:24       135:1      IDe,   ID, SP, NT
                                                     135:6        136:7          p                        135:5        135:5      IDe,   SP
                                                     137:9        137:24                                  136:14       136:16     IDe,   SP, PK
                                                     141 :1       142:2                                   136:20       136:21     IDe,   SP, PK
                                                     142:7        142:12                                  140:6        140:25     IDe,   SP, PK




                                                                             6
                       Case 1:15-cv-07025-RMB-JS Document 669-5 Filed 05/30/19 Page 83 of 98 PageID: 39341



                                          Eagle View Technologies, Inc. et al. v. Xactware Solutions, Inc. et. al.
                                                     Case No. 15-cv-07025 (RBK/JS) (Dist. N.J.)

                                                          Plaintiff's Affirmative Designations

                                                         Edmund Webecke (October 17, 2017)

     Plaintiff's                Defendants'          Defendants' Counter-        Plaintiff's Objections    Plaintiff's Counter-        Defendants'
    Designations                Objections               Designations               to Defendants'        Counter Designations        Objections to
                                                                                 Counter-Designations                              Plaintiff's Counter-
Line Start   Line End                                Line Start   Line End                                Line Start   Line End   Counter Designations
143:14       i43:I4      IDe,   SP, V,   IO, F
143:20       143:25      IDe,   SP, V,   IO, F
144:3        144:5       IDe,   SP, V,   IO, F
144:6        144: 13     IDe,   SP, V,   IO, F
144:16       144:19      IDe,   SP, V,   IO, F
145:5        145:14      IDe
145:18       145:23      IDe
146:2        146:4       IDe
147:14       147:17      IDe                         132:21       133:18         F, PK, Spec, 701, AT     134:24       135:1      IDe, ID, SP, NT
                                                     135:6        136:7
                                                     137:9        137:24
                                                     141: 1       142:2
                                                     142:7        142:12
150: 17      150:18      IDe, LD
150:22       151 :2      IDe
151 :3       151 :5      IDe, L, F, SP
151 :9       151:13      IDe, L, F, SP
151:15       151:15      IDe, L, F, SP
156:10       158:8       IDe
159:5        159:9       IDe, H, SP, F
159:13       159: 19     IDe
159:21       159:23      IDe
160:15       160:17      IDe, H, SP, F, V
160:20       161 :17     IDe


                                                                             7
                       Case 1:15-cv-07025-RMB-JS Document 669-5 Filed 05/30/19 Page 84 of 98 PageID: 39342



                                      Eagle View Technologies, Inc. et al. v. Xactware Solutions, Inc. et. al.
                                                 Case No. 15-cv-07025 (RBK/JS) (Dist. N.J.)

                                                      Plaintiff's Affirmative Designations

                                                     Edmund Webecke (October 17, 2017)

     Plaintiff's              Defendants'         Defendants' Counter-        Plaintiff's Objections    Plaintiff's Counter-       Defendants'
    Designations              Objections             Designations                to Defendants'        Counter Designations        Objections to
                                                                              Counter-Designations         -                    Plaintiffs Counter-
Line Start   Line End                             Line Start   Line End                                Line Start   Line End   Counter Designations
168: 12      168:19      !De
l 68:21      l 69:21     IDe
171 :20      172:12      IDe
172:17       172:22      JDe, SP, F, V, LC,
                         Arg
173:1        173:7       IDe
173:8        173:12      IDe, SP, F, V, IO, Arg
173:17       173:22      IDe
176:]0       176:13      IDe, ID                  176:14       177:19         R, P, F, PK, Spec, H,    183:9        183:13     IDe, Cmpd, R, M, F,
                                                  178:23       179:21         AT                                               V, PK, IO
                                                  181 :22      183:6
                                                  187:25       188:4
                                                  189:8        190:14
177:23       178:2       IDe
178:6        178:7       IDe, V, SP               176:14       177: 19        R, P, F, PK, Spec, H,    183:9        183:13     IDe, Cmpd, R, M, F,
                                                  178:23       179:21         AT                                               V, PK, IO
                                                  181 :22      183:6
                                                  l 87:25      188:4
                                                  189:8        190:14
178:13       178:18      IDe, V, SP, IO           176:14       177:19         R, P, F, PK, Spec, H,    183:9        183:13     IDe, Cmpd, R, M, F,
                                                  178:23       179:21         AT                                               V, PK, IO
                                                  181 :22      183:6
                                                  187:25       188:4
                                                  189:8        190:14



                                                                          8
                       Case 1:15-cv-07025-RMB-JS Document 669-5 Filed 05/30/19 Page 85 of 98 PageID: 39343


                                       Eagle View Technologies, Inc. et al. v. Xactware Solutions, Inc. et. al.
                                                  Case No. 15-cv-07025 (RBK/JS) (Dist. N.J.)

                                                       Plaintiff's Affirmative Designations

                                                      Edmund Webecke (October 17, 2017)

      Plaintiff's             Defendants'         Defendants' Counter-        Plaintiff's Objections    Plaintiff's Counter-        Defendants'
     Designations             Objections             Designations                to Defendants'        Counter Designations        Objections to
                                                                              Counter-Designations                              Plaintiff's Counter-
Line Start   Line End                             Line Start   Line End                                Line Start   Line End   Counter Designations
178:22       178:22      IDe
179:22       180:2       IDe, V, S, P, IO         176:14       177:19         R, P, F, PK, Spec, H,    183:9        183:13     IDe, Cmpd, R, M, F,
                                                  178:23       179:21         AT                                               V,PK, IO
                                                  181 :22      183:6
                                                  187:25       188:4
                                                  189:8        190:14
180:6        180:6       IDe, V, S, P, IO         176:14       177:19         R, P, F, PK, Spec, H,    183:9        183:13     IDe, Cmpd, R, M, F,
                                                  178:23       179:21         AT                                               V, PK, IO
                                                  181 :22      183:6
                                                  187:25       188:4
                                                  189:8        190:14
180:9        180:24      IDe, V, S, P, IO         176:14       177:19         R, P, F, PK, Spec, H,    183:9        183: 13    IDe, Cmpd, R, M, F,
                                                  178:23       179:21         AT                                               V, PK, IO
                                                  181 :22      183:6
                                                  187:25       188:4
                                                  189:8        190:14
181 :4       181:12      IDe, V, SP, IO,          176:14       177:19         R, P, F, PK, Spec, H,    183:9        183:13     IDe, Cmpd, R, M, F,
                                                  178:23       179:21         AT                                               V, PK, IO
                                                  181 :22      183:6
                                                  187:25       188:4
                                                  189:8        190: 14
181:18       181 :20     IDe, V, P, IO, M         176:14       177:19         R, P, F, PK, Spec, H,    183:9        183: 13    IDe, Cmpd, R, M, F,
                                                  178:23       179:21         AT                                               V, PK, IO
                                                  181 :22      183:6
                                                  187:25       188:4


                                                                          9
                        Case 1:15-cv-07025-RMB-JS Document 669-5 Filed 05/30/19 Page 86 of 98 PageID: 39344



                                         Eagle View Technologies, Inc. et al. v. Xactware Solutions, Inc. et. al.
                                                    Case No. 15-cv-07025 (RBK/JS) (Dist. N.J.)

                                                         Plaintiff's Affirmative Designations

                                                        Edmund Webecke (October 17, 2017)

     Plaintiffs               Defendants'           Defendants' Counter-         Plaintiffs Objections    Plaintiffs Counter-        Defendants'
    Designations              Objections                Designations                to Defendants'       Counter Designations        Objections to
                                                                                 Counter-Designations                             Plaintiffs Counter-
Line Start   Line End                               Line Start   Line End                                Line Start   Line End   Counter Designations
                                                    189:8        190:14
185:4        185:9       IDe, LD, F                 176: 14      177:19       R, P, F, PK, Spec, H,      183:9        183:13     IDe, Cmpd, R, M, F,
                                                    178:23       179:21       AT                                                 V, PK, IO
                                                    181 :22      183:6

185: 10      185:25      IDe, LD, F                 176:14       177:19       R, P, F, PK, Spec, H,      183:9        183:13     IDe, Cmpd, R, M, F,
                                                    178:23       179:21       AT                                                 V, PK, IO
                                                    181 :22      183:6

186:5        186:12      IDe, F, SP
186: 16      187:5       IDe, F, SP
187:7        187:14      IDe, V, F, SP              176: 14      177:19       R, P, F, PK, Spec, H,      183:9        183: 13    IDe, Cmpd, R, M, F,
                                                    178:23       179:21       AT                                                 V,PK, IO
                                                    181 :22      183:6
                                                    187:25       188:4

191 :7       191:17      IDe
191 :19      192:23      IDe
192:24       193:3       IDe, F, SP
193:7        194:5       IDe, F, SP
194:17       194:19      IDe, SP, F
194:23       195:1       IDe, SP, F
196:25       197:5       IDe, ID                    192:14       192:22
197:20       197:25      IDe



                                                                            10
                        Case 1:15-cv-07025-RMB-JS Document 669-5 Filed 05/30/19 Page 87 of 98 PageID: 39345



                                      Eagle View Technologies, Inc. et al. v. Xactware Solutions, Inc. et. al.
                                                 Case No. 15-cv-07025 (RBK/JS) (Dist. N.J.)

                                                      Plaintiff's Affirmative Designations

                                                     Edmund Webecke (October 17, 2017)

     Plaintiffs               Defendants'        Defendants' Counter-      Plaintiffs Objections       Plaintiffs Counter-       Defendants'
    Designations              Objections             Designations             to Defendants'          Counter Designations       Objections to
                                                                           Counter-Designations                               Plaintiffs Counter-
Line Start   Line End                            Line Start   Line End                               Line Start   Line End   Counter Designations
198:8        200:20      IDe
202: 19      202:23      IDe, SP, F, IO
203:3        203:20      IDe
204:3        204:10      IDe, SP, F              205:1        205:23       Spec                      205:4        206:2      IDe, C
                                                                                                     206:4        206:2      IDe, SP, F, M (for
                                                                                                     206:9        206:18     205:24-206:2)
                                                                                                                             IDe, NT, SP, F, M
                                                                                                                             IDe, SP, F, M
208:2        208:6       IDe
209:7        209:10      IDe, SP, F
209:14       210:8       IDe, SP, F
214:10       214:24      IDe
215:9        215:11      IDe, SP, V, Cmpd
215:15       216:1       IDe, SP, V, Cmpd
216:25       217:7       IDe
217:10       217:12      IDe, NT
219:25       220:23      IDe
221 :1       221:7       IDe
221:8        221 :16     IDe
221 :23      222:11      IDe
222:14       222:16      IDe
222:20       223: 11     IDe
224:25       225:1       IDe, SP, V
225:5        225:12      IDe, SP, V


                                                                         11
                        Case 1:15-cv-07025-RMB-JS Document 669-5 Filed 05/30/19 Page 88 of 98 PageID: 39346



                                            Eagle View Technologies, Inc. et al. v. Xactware Solutions, Inc. et. al.
                                                       Case No. 15-cv-07025 (RBK/JS) (Dist. N.J.)

                                                            Plaintiff's Affirmative Designations

                                                           Edmund Webecke (October 17, 2017)

     Plaintiff's                 Defendants'           Defendants' Counter-         Plaintiff's Objections    Plaintiff's Counter-       Defendants'
    Designations                 Objections                Designations                to Defendants'        Counter Designations        Objections to
                                                                                    Counter-Designations                              Plaintiff's Counter-
Line Start   Line End                                  Line Start   Line End                                 Line Start   Line End   Counter Designations
228:13       230:3        IDe                          230:4        231: 12      P, F, PK, Spec, 701,
                                                                                 LC,H,AT
244:17       245:1        IDe                          230:14       231 :12      R, C, P, F, PK, Spec,       243:20       243:24     IDe, SP, F, M
                                                       232: 13      232:24       701, LC, H, ML, AT          244:4        244:14
                                                       233:2        233:15
                                                       233:19       234:1
                                                       234:5        241 :4                                                           IDe, SP, F, M
                                                       241 :23      243:19

245:2        245:16       IDe
245:20       246:2        IDe
247:3        247:5        IDe,   LC, F, V
247:12       247:21       IDe,   LC, F, V
247:23       247:23       IDe,   LC, F, V
248:1        248:3        IDe,   F, SP
248:8        249:2        IDe,   F, SP
249:3        249:7        IDe
249:10       249:23       IDe
254:2        254:18       IDe                          256:20       256:24       F, PK, Spec, 701, LC,       257: 14      257:21     IDe, V
                                                       257:9        257:13       H,ML
                                                                                                                                     IDe, V, SP, Cmpd
                                                       258:4        258:9                                    257:24       258:3
                                                       258:18       258:23                                   258:25       259:4      IDe, V, SP, Cmpd
                                                                                                             259: 11      259:16
                                                                                                                                     IDe, V, SP, Cmpd



                                                                               12
                        Case 1:15-cv-07025-RMB-JS Document 669-5 Filed 05/30/19 Page 89 of 98 PageID: 39347



                                        Eagle View Technologies, Inc. et al. v. Xactware Solutions, Inc. et. al.
                                                   Case No. 15-cv-07025 (RBKJJS) (Dist. N.J.)

                                                        Plaintiff's Affirmative Designations

                                                       Edmund Webecke (October 17, 2017)

     Plaintiffs                 Defendants'        Defendants' Counter-         Plaintiffs Objections    Plaintiffs Counter-         Defendants'
    Designations                Objections            Designations                 to Defendants'       Counter Designations         Objections to
                                                                                Counter-Designations                              Plaintiffs Counter-
Line Start   Line End                              Line Start   Line End                                Line Start   Line End    Counter Designations
                                                                                                        267: 11      267:23     IDe, R, F, PK, SP,
                                                                                                        268:1        268:7      BSE
                                                                                                                                IDe, R, F, BSE
254:19       255:2       IDe, H, F, V, P
259: 17      260:10      IDe
260:12       260:18      IDe, F
260:22       261 :9      IDe, F
263:2        263:23      IDe
264:3        264:13      IDe
270:6        270:12      IDe
270:16       270:21      IDe
271:15       271:24      IDe                       230: 14      231 :12      R, C, P, F, PK, Spec,      243:20       243:24     IDe, SP, F, M
                                                   232:13       232:24       701, LC, H, ML, AT         244:4        244:14
                                                   233:2        233:15
                                                   233:19       234:1
                                                   234:5        241:4                                                           IDe, SP, F, M
                                                   241:23       243:19


273:9        273:17       IDe
273:23       274:19       IDe
274:23       275:13       IDe
275:20       275:24       IDe
275:25       276:3        IDe



                                                                           13
                        Case 1:15-cv-07025-RMB-JS Document 669-5 Filed 05/30/19 Page 90 of 98 PageID: 39348


                                           Eagle View Technologies, Inc. et al. v. Xactware Solutions, Inc. et. al.
                                                      Case No. 15-cv-07025 (RBK/JS) (Dist. N.J.)

                                                           Plaintiff's Affirmative Designations

                                                          Edmund Webecke (October 17, 2017)

     Plaintiffs                 Defendants'           Defendants' Counter-         Plaintiffs Objections    Plaintiffs Counter-        Defendants'
    Designations                Objections                Designations                to Defendants'       Counter Designations        Objections to
                                                                                   Counter-Designations                             Plaintiffs Counter-
Line Start   Line End                                 Line Start   Line End                                Line Start   Line End   Counter Designations
276:4        276:6       IDe
276:7        276: 18     IDe,   SP, F, L
276:24       277:9       JDe,   SP, F, L
278:18       279:4       IDe
279:17       281:2       IDe
281: 10      281: 14     IDe
282:10       282:12      IDe,   M, F, SP
282:17       282:19      IDe,   M, F, SP
282:24       283:1       IDe
283:14       283:14      IDe
284:2        284:8       IDe                          328:24       329:7        R, P, F, PK, Spec,         331 :24      332:1      IDe, V, SP, Cmpd,
                                                                                701, LC, ML                332:7        332:13     BSE
                                                                                                                                   IDe, V, SP, Cmpd,
                                                                                                                                   BSE
284:24       285:1       IDe
285:5        285:8       IDe
286:12       286:14      IDe
286:15       286:17      IDe
289:14       289:25      IDe
290:15       291 :11     IDe
291 :21      292:2       IDe
292:5        292:12      IDe                          293:1        293:16       PK, Spec                   292:19       292:25     IDe
                                                                                                           293:17       293:20     IDe, SP



                                                                              14
                        Case 1:15-cv-07025-RMB-JS Document 669-5 Filed 05/30/19 Page 91 of 98 PageID: 39349


                                     Eagle View Technologies, Inc. et al. v. Xactware Solutions, Inc. et. al.
                                                Case No. l 5-cv-07025 (RBKJJS) (Dist. N.J.)

                                                     Plaintiff's Affirmative Designations

                                                    Edmund Webecke (October 17, 2017)

     Plaintiffs              Defendants'        Defendants' Counter-         Plaintiffs Objections    Plaintiffs Counter-         Defendants'
    Designations             Objections            Designations                 to Defendants'       Counter Designations         Objections to
                                                                             Counter-Designations                              Plaintiffs Counter-
Line Start   Line End                           Line Start   Line End                                Line Start   Line End    Counter Designations
                                                                                                     293:24       294:2      IDe, SP
294:3        294:11      IDe
294:15       295:2       IDe
295:3        295:8       IDe
300:5        300:24      IDe
300:25       302:17      IDe
308:20       309:14      IDe, SP
309:19       311:11      IDe, SP
311:15       312:12      IDe
315:20       316:13      IDe
317:7        317:19      IDe
317:25       318:4       IDe
318:21       320:18      IDe
320:19       321 :24     IDe
323:23       325:25      IDe
326:4        326:5       IDe




                                                                        15
Case 1:15-cv-07025-RMB-JS Document 669-5 Filed 05/30/19 Page 92 of 98 PageID: 39350



                         Eagle View Technologies, Inc. et al. v. Xactware Solutions, Inc. et. al.
                                      Case No. 15-cv-07025 (RBK/JS) (D.N.J.)

                                                   Defendants' Objection Key


      ABBREV.                OBJECTION                                       RULE/ EXPLANATION
                                                     The requirement of authentication or identification as a condition
                           Authentication or
          A                                          precedent to admissibility is satisfied by evidence sufficient to support a
                        Identification (FRE 901)
                                                     finding that the matter in question is what its proponent claims.
         Arg                Argumentative
                        Attorney Objections Not
          AT
                               Removed
                        Beyond Scope of Direct I     Objectionable because the testimony exceeds the scope of the direct,
         BSE              Cross I Or Redirect        cross, or redirect examination.
                             Examination
                           Beyond Scope of           Objectionable because the testimony exceeds the scope of the
         BSS
                              Subpoena               subpoena
                     Beyond Scope of Rule            Objectionable because the testimony exceeds the scope for which the
         BST
                    30(b)(6) Deposition Topic        witness was designated to testify pursuant Rule 30(b)(6).
                        Cumulative, Duplicative,     Although relevant, evidence may be excluded if its probative value is
          C             Wasteful or Undue Delay      substantially outweighed by considerations of undue delay, waste of
                               (FRE 403)             time, or needless presentation of duplicative and/or cumulative evidence.
                          Improper Character
        Char
                          Evidence (FRE 404)
        Cmpd                  Compound
                         Not Produced During
          D
                              Discovery
                                                     Objectionable because a witness may not testify to a matter unless
                          Lack of Foundation
          F                                          evidence is introduced sufficient to support a finding that the witness has
                              (FRE 602)              personal knowledge of the matter.
                                                     Hearsay is not admissible except as provided by these rules or by other
                             Hearsay Rule
          H                                          rules prescribed by the Supreme Court pursuant to statutory authority or
                              (FRE 802)              by Act of Congress.
                                                     Objectionable because document is incomplete and the introduction of
                         Incomplete Document
           I                  (FRE 106)
                                                     the remaining portions or related documents ought, in fairness, to be
                                                     considered contemporaneously with it.
                         Improper/Incomplete         Objectionable because additional parts of the testimony in fairness
          ID                 Designation             should be considered with the part of the testimony designated.
                           (FRCP 32(a)(6))
                         Improper/Incomplete         Objectionable because additional parts of the testimony in fairness
          IC             Counter Designation         should be considered with the part of the testimony designated.
                           (FRCP 32(a)(6))
                        Improper Lay or Expert       Objectionable because the testimony is outside the scope of proper lay
          10                   Opinion               or expert testimony.
                            (FRE 701-703)
                           Improper Use of           Objectionable because the designation is inconsistent with the proper
          IP             Deposition Testimony        use of deposition testimony pursuant to FRCP 32.
                              (FRCP 32)
                        Improper Designation of      Objectionable because the witness who gave the designated testimony
         IDe              Witness who will be        will be called to testify at trial.
                              Called Live
                           Legal Conclusion          Objectionable because witness testimony constituting a legal conclusion
          LC                                         creates a danger of unfair prejudice, confusing the issues, misleading
                              (FRE 403)


                                                                  1
      MEI 30119256v.l
Case 1:15-cv-07025-RMB-JS Document 669-5 Filed 05/30/19 Page 93 of 98 PageID: 39351


                        Eagle View Technologies, Inc. et al. v. Xactware Solutions, Inc. et. al.
                                     Case No. 15-cv-07025 (RBK/JS) (D.N.J.)

                                                 Defendants' Objection Key

                                                   the jury, undue delay, or wasting time.
                               Leading             Objectionable because leading questions should not be used on direct
         LD
                              (FRE611)             examination except as necessary to develop the witness's testimony.

                        Mischaracterizes Prior     Objectionable because the designation includes mischaracterization of
                             Testimony             prior testimony, as a result the testimony lacks relevance and creates a
         M
                                                   danger of unfair prejudice, confusing the issues, misleading the jury,
                         (FRE 401-403, 611)        undue delay, or wasting time.
                                                   Objectionable because the designation includes mischaracterization of
                          Mischaracterizes         an underlying document, as a result the testimony lacks relevance and
         MD
                        Underlying Document        creates a danger of unfair prejudice, confusing the issues, misleading
                                                   the jury, undue delay, or wasting time.
                        Assumes Facts Not in       Objectionable because the question assumes facts not in evidence.
         NE
                             Evidence
                                                   Objectionable because the designated testimony is not responsive to the
         NR                Nonresponsive
                                                   question.
         NT                 Not Testimony          Objectionable because the designated material is not testimonial.

                         Offer of Settlement       Evidence of an offer of consideration to compromise or attempt to
         OS                                        compromise a claim, or conduct or a statement made during
                             (FRE 408)             compromise negotiations about the claim, is not admissible.
                                                   Although relevant, evidence may be excluded if its probative value is
                        Prejudicial, Confusing,
          p                                        substantially outweighed by the danger of unfair prejudice, confusion of
                       Vague and/or Misleading
                                                   the issues, or misleading the jury, or by considerations of undue delay,
                              (FRE 403)
                                                   waste of time, or needless presentation of cumulative evidence.
                          Lack of Personal         Objectionable because lack of personal knowledge makes the witness
         PK                 Knowledge              incompetent to testify about particular facts.
                             (FRE 602)
                              Privilege            The evidence is subject to a claim of attorney-client privilege or other
         PR                                        privilege.
                            (FRE 501-502)
                                                   All relevant evidence is admissible, except as otherwise provided by the
                              Relevance            Constitution of the United States, by Act of Congress, by these rules, or
         R
                            (FRE 401, 402)         by other rules prescribed by the Supreme Court pursuant to statutory
                                                   authority. Evidence that is not relevant is not admissible.
                                                   Objectionable because the designation includes a question calling for
                                                   speculation and/or speculation as a result the testimony lacks relevance
         SP             Calls for Speculation
                                                   and creates a danger of unfair prejudice, confusing the issues,
                                                   misleading the jury, undue delay, or wasting time.
                                                   The party relying on the summary must establish its accuracy to the
                                                   court's satisfaction.
                             Summaries             See Graham, Handbook of Federal Evidence§ 1006.1 (5th ed. 2001 ).
         s                   (FRE 1006)
                                                   United States v. Pelul/o, 964 F.2d 193, 204 (3d Cir. 1992) ("It is well
                                                   established that summary evidence is admissible under Rule 1006 only if
                                                   the underlying materials upon which the summary is based are
                                                   admissible.").
                        Vague, Ambiguous or
         V                  Overbroad
                             (FRE611)
                                                   When evidence that is admissible as to one party or for one purpose but
                        Limited Admissibility      not admissible as to another party or for another purpose is admitted, the
        105
                              (FRE 105)            court, upon request, shall restrict the evidence to its proper scope and
                                                   instruct the jury accordingly.
        701             Improper Lay Opinion       If a witness is not testifying as an expert, testimony in the form of an


                                                                2
     MEI 30119256v.l
Case 1:15-cv-07025-RMB-JS Document 669-5 Filed 05/30/19 Page 94 of 98 PageID: 39352


                         Eagle View Technologies, Inc. et al. v. Xactware Solutions, Inc. et. al.
                                      Case No. 15-cv-07025 (RBK/JS) (D.N.J.)

                                                  Defendants' Objection Key

                         Testimony (FRE 701)        opinion is limited as provided by this rule.
                             Best Evidence          An original writing, recording, or photograph is required in order to prove
         1002
                              (FRE 1002)            its content unless the rules or a federal statute provide otherwise.
                                                    If post-dated evidence is admitted as to one purpose but not admissible
                         Post Dated Filing Date     as for another purpose (e.g., for obviousness analysis), the court, upon
          PD
                               (FRE 105)            request, shall restrict the evidence to its proper scope and instruct the
                                                    jury accordingly.
      Badgering          Badgering the Witness      Inappropriate badgering of the witness.
                                                    Exhibit has not been provided, the copy provided is illegible, and/or the
           X
                                                    entry includes multiple documents.
                           Wrong Document
           y             Identified or Incorrect
                        Description of Document
         MIL               Motion in Limine         Subject to motion in limine.




                                                                 3
      MEI 30119256v.l
Case 1:15-cv-07025-RMB-JS Document 669-5 Filed 05/30/19 Page 95 of 98 PageID: 39353



                                   Plaintiff's Objections Key
                  Eagle View Technologies, Inc. et al. v. Xactware Solutions, Inc. et. al.
                             Case No. 15-cv-07025 (RBK/JS) (Dist. N.J.)

      ABBREV.                                        OBJECTION

          A       Authentication or Identification (FRE 90 I)

                  The requirement of authentication or identification as a condition precedent to
                  admissibility is satisfied by evidence sufficient to support a finding that the matter
                  in question is what its proponent claims.

         Arg      Argumentative

         AT       Attorney Objections Not Removed

         BS       Beyond the Scope of Direct I Cross I Redirect Examination

       30(b)(6)   Beyond the Scope of the Rule 30(b)(6) Deposition Topic

          C       Cumulative, Duplicative, Wasteful or Undue Delay (FRE 403)

                  Although relevant, evidence may be excluded if its probative value is substantially
                  outweighed by considerations of undue delay, waste of time, or needless
                  presentation of duplicative and/or cumulative evidence.

        Char      Improper Character Evidence (FRE 404)

        Cmpd      Compound

      Dem Only    Demonstrative I Should Not Be Admitted Into Evidence

          D       Not Produced During Discovery

          F       Lack of Foundation (FRE 602)

                  Objectionable because a witness may not testify to a matter unless evidence is
                  introduced sufficient to support a finding that the witness has personal knowledge
                  of the matter.

          H       Hearsay Rule (FRE 802)

                  Hearsay is not admissible except as provided by these rules or by other rules
                  prescribed by the Supreme Court pursuant to statutory authority or by Act of
                  Congress.
Case 1:15-cv-07025-RMB-JS Document 669-5 Filed 05/30/19 Page 96 of 98 PageID: 39354




      ABBREV.                                     OBJECTION

          I     Incomplete Document (FRE 106)

                Objectionable because document is incomplete and the introduction of the
                remaining portions or related documents ought, in fairness, to be considered
                contemporaneously with it.

         IC     Improper Designation I Counter Designation (FRE 106: FRCP 32(a)(6))

         ID     Incomplete Document
                (FRE 106)

         In     Incomplete Testimony
                (FRE 106; FRCP 32(a)(6))

         L      Lack of Personal Knowledge or Competency (FRE 602)

         LA     Limited Admissibility (Admissible for Some Purposes but Not Others) (FRE 105)

         LC     Legal Conclusion

         LD     Leading (FRE 611)

         LF     Lack of Foundation
                (FRE 103, 104 and/or 105)

         M      Misleading/Mischaracterizes Prior Testimony
                (FRE 401-403, 611)

        MD      Mischaracterizes Underlying. Document (FRE 401-403, 611)

        ML      Subject to Motion In Limine

         NE     Assumes Facts Not In Evidence

         NR     N onresponsive

         NT     Not Testimony

         0      Improper Lay or Expert Opinion (FRE 701-703)

         oc     Offer to Compromise, Settlement (FRE 408)




                                                 2
Case 1:15-cv-07025-RMB-JS Document 669-5 Filed 05/30/19 Page 97 of 98 PageID: 39355




      ABBREV.                                      OBJECTION

         p      Prejudicial, Confusing, Vague and/or Misleading (FRE 403)

                Although relevant, evidence may be excluded if its probative value is substantially
                outweighed by the danger of unfair prejudice, confusion of the issues, or
                misleading the jury, or by considerations of undue delay, waste of time, or
                needless presentation of cumulative evidence.

         PD     Post Dated Filing Date (FRE 105)

                If post-dated evidence is admitted as to one purpose but not admissible as for
                another purpose (e.g., for obviousness analysis), the court, upon request, shall
                restrict the evidence to its proper scope and instruct the jury accordingly.

         PK     Lack of Personal Knowledge (FRE 602)

                Objectionable because lack of personal knowledge makes the witness incompetent
                to testify about particular facts.

         R      Relevance (FRE 401,402)

                All relevant evidence is admissible, except as otherwise provided by the
                Constitution of the United States, by Act of Congress, by these rules, or by other
                rules prescribed by the Supreme Court pursuant to statutory authority. Evidence
                which is not relevant is not admissible.

        Spec    Calls for Speculation (FRE 602)

         s      Summaries (FRE 1006)

                The party relying on the summary must establish its accuracy to the court's
                satisfaction.

                See Graham, Handbook of Federal Evidence § 1006.1 ( 5th ed. 2001 ). United
                States v. Pelullo, 964 F.2d 193,204 (3d Cir. 1992) ("It is well established that
                summary evidence is admissible under Rule 1006 only if the underlying materials
                upon which the summary is based are admissible.").

         u      Untimely / Never Produced (FRCP 26, 3 7)

         V      Vague / Ambiguous/Overbroad (FRE 611)

         w      Privileged/ Work Product (FRE 501/502)

         X      Exhibit has not been provided, the copy provided is illegible, and/or the entry
                includes multiple documents.



                                                  3
Case 1:15-cv-07025-RMB-JS Document 669-5 Filed 05/30/19 Page 98 of 98 PageID: 39356




      ABBREV.                                      OBJECTION

         y      Wrong Document Identified or Incorrectly Described

         105    Limited Admissibility    (FRE 105)

                When evidence which is admissible as to one party or for one purpose but not
                admissible as to another party or for another purpose is admitted, the court, upon
                request, shall restrict the evidence to its proper scope and instruct the jury
                accordingly.

         701    Improper Lay Opinion Testimony (FRE 701)

                If a witness is not testifying as an expert, testimony in the form of an opinion is
                limited as provided by this rule.

        1002    Best Evidence (FRE 1002, 1003, 1004)

                An original writing, recording, or photograph is required in order to prove its
                content unless these rules or a federal statute provides otherwise.




                                                   4
